              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 1 of 55



 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 4   Email: lrosen@rosenlegal.com
 5
     Counsel for Plaintiff
 6
                              IN THE UNITED STATES DISTRICT COURT
 7                             NORTHERN DISTRICT OF CALIFORNIA
 8    YUJU YANG, derivatively on behalf of
 9    NVIDIA CORP.,
                                                      Case No.:
10           Plaintiff,

11           v.
12    JEN-HSUN HUANG, COLETTE M. KRESS,
13    ROBERT K. BURGESS, TENCH COXE,
      PERSIS S. DRELL, JAMES A. GAITHER,
14    DAWN HUDSON, HARVEY C. JONES,
      MICHAEL G. MCCAFFERY, MARK L.
15    PERRY, A. BROOKE SEAWELL, and MARK              DEMAND FOR JURY TRIAL
      A. STEVENS,
16

17           Defendants,

18           and

19    NVIDIA CORP.,
20
             Nominal Defendant.
21

22
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
23

24

25

26
27

28

                                  Verified Shareholder Derivative Complaint
                 Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 2 of 55



 1
                                               INTRODUCTION
 2
            Plaintiff Yuju Yang (“Plaintiff”), by her undersigned attorneys, derivatively and on behalf of
 3
     Nominal Defendant NVIDIA Corporation (“NVIDIA” or the “Company”), files this Verified
 4
     Shareholder Derivative Complaint against Individual Defendants Jen-Hsun Huang, Colette M. Kress,
 5
     Robert K. Burgess, Tench Coxe, Persis S. Drell, James C. Gaither, Dawn Hudson, Harvey C. Jones,
 6
     Michael G. McCaffery, Mark L. Perry, A. Brooke Seawell, and Mark A. Stevens (collectively, the
 7
     “Individual Defendants,” and together with NVIDIA, the “Defendants”) for breaches of their fiduciary
 8
     duties as directors and/or officers of NVIDIA, unjust enrichment, waste of corporate assets, and
 9
     violations of Sections 14(a), 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
10
     Act”). As for her complaint against the Individual Defendants, Plaintiff alleges the following based upon
11
     personal knowledge as to her and her own acts, and information and belief as to all other matters, based
12
     upon, inter alia, the investigation conducted by and through her attorneys, which included, among other
13
     things, a review of the Defendants’ public documents, conference calls, and announcements made by
14
     Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press releases
15
     published by and regarding NVIDIA, legal filings, news reports, securities analysts’ reports and
16
     advisories about the Company, and information readily obtainable on the Internet. Plaintiff believes that
17
     substantial evidentiary support will exist for the allegations set forth herein after a reasonable
18
     opportunity for discovery.
19
                                         NATURE OF THE ACTION
20
            1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed by
21
     NVIDIA’s directors and officers from August 10, 2017 through the present (the “Relevant Period”).
22
            2.       NVIDIA is a technology company specializing in the research, development, and design
23
     of graphic processing units (“GPUs”) and other related software.
24
            3.       NVIDIA’s products are widely marketed to various industries. The Company’s GPUs
25
     however, target specialized markets including gamers, designers, artificial intelligence scientists and
26
     researchers, and cloud-based visual computing users. The Company also provides specific GPUs to the
27
     cryptocurrency market for cryptocurrency mining (“cryptomining”).
28
                                                       1
                                   Verified Shareholder Derivative Complaint
                 Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 3 of 55



 1
            4.       During the Relevant Period, the Individual Defendants made and/or caused the Company
 2
     to make false and misleading statements indicating that the Company could withstand the volatility of
 3
     the cryptocurrency market, specifically through their computer gaming customer demand, and
 4
     effectively navigate the cryptocurrency market.
 5
            5.       The Individual Defendants further made and/or caused the Company to make false and
 6
     misleading statements that the Company was more than capable of successfully managing its inventory
 7
     channel and that its focus and growth were connected little if at all to customers purchasing its GPUs for
 8
     cryptocurrency related purposes, in effect downplaying any significance it could have on the record
 9
     revenues the Company was reporting.
10
            6.       In response to the false and misleading statements disseminated during the Relevant
11
     Period, NVIDIA’s stock prices soared and were trading at record highs. Meanwhile, the Individual
12
     Defendants were selling large quantities of their shares at artificially inflated prices, collecting millions
13
     of dollars in proceeds.
14
            7.       On November 15, 2018, NVIDIA revealed in a press release, also filed by the Company
15
     in a current report on Form 8-K with the SEC that same day, that it expected its revenue to drop to $2.70
16
     billion for the fourth fiscal quarter ending January 27, 2019. This was markedly different from the
17
     growth that the Individual Defendants led investors to expect from the Company during the Relevant
18
     Period. NVIDIA attributed the poor financial results to an oversupply of midrange GPUs that had built
19
     up before the rapid decline in the demand for GPUs for cryptocurrency mining.
20
            8.       On this news, the price per share of NVIDIA stock dropped 29% over the next two
21
     trading sessions. The share price dropped almost 19%, or $37.96, from the previous trading day’s
22
     closing price, closing at $164.43 on November 16, 2018. The price of the Company’s shares continued
23
     to drop over the next trading session, losing over 11% of their value, or $19.73, by the end of the next
24
     trading day, closing at $144.70 on November 19, 2018.
25
            9.       During the Relevant Period, the Individual Defendants breached their fiduciary duties by
26
     personally making and/or causing the Company to make to the investing public a series of materially
27
     false and misleading statements regarding the Company’s business, operations, and prospects.
28
                                                        2
                                    Verified Shareholder Derivative Complaint
               Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 4 of 55



 1
     Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company to make
 2
     false and misleading statements to the investing public that failed to disclose, inter alia, that: (1)
 3
     NVIDIA’s GPU sales growth was significantly affected by the demand for GPUs for use in
 4
     cryptocurrency related activities; (2) the Company had not mastered its inventory channel; (3) the
 5
     Company was unable to adapt to the volatility of the cryptocurrency market; (4) while the price of
 6
     cryptocurrencies fell, the Company continued to inject mid-range GPUs into the inventory channel,
 7
     disguising stagnating cryptomining-related growth; (5) the increased supply of midrange GPUs to the
 8
     inventory channel would foreseeably lead to 3 months of oversupply in the channel; and (6) the
 9
     Company failed to maintain internal controls. As a result of the foregoing, the Company’s public
10
     statements were materially false and misleading at all relevant times.
11
            10.     The Individual Defendants also breached their fiduciary duties by failing to correct and/or
12
     causing the Company to fail to correct these false and misleading statements and omissions of material
13
     fact to the investing public.
14
            11.     Furthermore, during the Relevant Period, the Individual Defendants breached their
15
     fiduciary duties by causing the Company to repurchase its own stock at prices that were artificially
16
     inflated due to the foregoing misrepresentations while ten of them engaged in insider sales, netting
17
     proceeds of over $147.2 million. Approximately 4.8 million shares of the Company’s common stock
18
     were repurchased at inflated prices between August 28, 2017 and October 28, 2018 for over $1.1 billion.
19
     As the Company’s stock was actually only worth $144.70 per share, the price at which it was trading on
20
     November 19, 2018, the Company overpaid approximately $404.3 million in total.
21
            12.     In light of the Individual Defendants’ misconduct, which has subjected NVIDIA, its
22
     President and Chief Executive Officer (“CEO”), and its Executive Vice President and Chief Financial
23
     Officer (“CFO”), to being named as defendants in two federal securities fraud class action lawsuits
24
     pending in the United States District Court for the Northern District of California (the “Securities Class
25
     Actions”), the need to undertake internal investigations, the need to implement adequate internal
26
     controls over its financial reporting, the losses from the waste of corporate assets, the losses due to the
27
     unjust enrichment of the Individual Defendants who were improperly over-compensated by the
28
                                                         3
                                     Verified Shareholder Derivative Complaint
               Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 5 of 55



 1
     Company and/or who benefitted from the wrongdoing alleged herein, the Company will have to expend
 2
     many millions of dollars.
 3
            13.      In light of the breaches of fiduciary duty engaged in by the Individual Defendants, most
 4
     of whom are the Company’s current directors, their collective engagement in fraud, the substantial
 5
     likelihood of the directors’ liability in this derivative action and the CEO’s and CFO’s liability in the
 6
     Securities Class Actions, their being beholden to each other, their longstanding business and personal
 7
     relationships with each other, and their not being disinterested and/or independent directors, a majority
 8
     of NVIDIA’s Board of Directors (the “Board”) cannot consider a demand to commence litigation
 9
     against themselves on behalf of the Company with the requisite level of disinterestedness and
10
     independence.
11
                                          JURISDICTION AND VENUE
12
            14.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
13
     Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n,
14
     Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the Exchange Act
15
     (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated
16
     thereunder.
17
            15.      Plaintiff’s claims also raise a federal question pertaining to the claims made in the
18
     Securities Class Actions based on violations of the Exchange Act.
19
            16.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
20
     U.S.C. § 1367(a).
21
            17.      This derivative action is not a collusive action to confer jurisdiction on a court of the
22
     United States that it would not otherwise have.
23
            18.      The Court has personal jurisdiction over each of the Defendants because each Defendant
24
     is either a corporation incorporated in this District, or he or she is an individual who has minimum
25
     contacts with this District to justify the exercise of jurisdiction over them.
26
            19.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a
27
     substantial portion of the transactions and wrongs complained of herein occurred in this District, and the
28
                                                         4
                                     Verified Shareholder Derivative Complaint
                 Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 6 of 55



 1
     Defendants have received substantial compensation in this District by engaging in numerous activities
 2
     that had an effect in this District.
 3
               20.      Venue is proper in this District because NVIDIA and the Individual Defendants have
 4
     conducted business in this District, and Defendants’ actions have had an effect in this District.
 5
                                                           PARTIES
 6
               Plaintiff
 7
               21.      Plaintiff is a current shareholder of NVIDIA common stock. Plaintiff has continuously
 8
     held NVIDIA common stock at all relevant times.
 9
               Nominal Defendant NVIDIA
10
               22.      NVIDIA is a Delaware corporation with its principal executive offices at 2788 San
11
     Tomas Expressway, Santa Clara, CA, 95051. NVIDIA’s shares trade on the NASDAQ Global Select
12
     Market (“NASDAQ-GS”) under the ticker symbol “NVDA.”
13
               Defendant Huang
14
               23.      Defendant Jen-Hsun Huang (“Huang”) co-founded NVIDIA and has served as the
15
     Company’s President and CEO, and as a Company director, since 1993. According to the Company’s
16
     Schedule 14A filed with the SEC on April 6, 2018 (the “2018 Proxy Statement”), as of January 28,
17
     2018, Defendant Huang beneficially owned 21,401,650 shares of the Company’s common stock, which
18
     represented 3.87% of the Company’s outstanding shares of common stock on that date. Given that the
19
     price per share of the Company’s common stock at the close of trading on January 26, 20181 was
20
     $243.33, Huang owned approximately $5.2 billion worth of NVIDIA stock.
21
               24.      For the fiscal year ended January 28, 2018, Defendant Huang received $12,993,532 in
22
     compensation from the Company. This included $999,985 in salary, $9,787,985 in stock awards,
23
     $2,200,000 in non-equity incentive plan compensation, and $5,562 in all other compensation.
24
               25.      During the period of time when the Company materially misstated information to the
25
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Huang
26
     made the following sale of company stock, and made no purchases of Company stock:
27

28   1
         This date represents the closing price of the Company’s stock on the last day of trading prior to Jan 28, 2018.
                                                             5
                                         Verified Shareholder Derivative Complaint
                 Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 7 of 55



 1                      Date              Number of Shares              Price         Proceeds
                  September 6, 2017          110,000                  $ 166.08      $ 18,268,800
 2

 3   His insider sale made with knowledge of material non-public information before the material

 4   misstatements and omissions were exposed demonstrates his motive in facilitating and participating in

 5   the scheme.

 6             26.     The Company’s 2018 Proxy Statement stated the following about Defendant Huang:

 7             Jen-Hsun Huang co-founded NVIDIA in 1993 and has since served as president, chief
               executive officer, and a member of the board of directors. Mr. Huang held a variety of
 8
               positions from 1985 to 1993 at LSI Logic Corp., a computer chip manufacturer, including
 9             leading the business unit responsible for the company’s system-on-a-chip strategy. He
               was a microprocessor designer from 1984 to 1985 at Advanced Micro Devices, Inc., a
10             semiconductor company. Mr. Huang holds a BSEE degree from Oregon State University
               and an MSEE degree from Stanford University.
11
               Mr. Huang is one of the technology industry’s most respected executives, having taken
12
               NVIDIA from a startup to a world leader in visual computing. Under his guidance,
13             NVIDIA has compiled a record of consistent innovation and sharp execution, marked by
               products that have gained strong market share.2
14
               Defendant Kress
15
               27.     Defendant Colette M. Kress (“Kress”) has served as NVIDIA’s executive Vice President
16
     and CFO since September 2013. According to the 2018 Proxy Statement, as of January 28, 2018,
17
     Defendant Kress beneficially owned 138,214 shares of the Company’s common stock. Given that the
18
     price per share of the Company’s common stock at the close of trading on January 26, 2018 was
19
     $243.33, Kress owned approximately $33.6 million worth of NVIDIA stock.
20
               28.     For the fiscal year ended January 28, 2018, Defendant Kress received $4,833,715 in
21
     compensation from the Company. This included $899,120 in salary, $3,327,973 in stock awards,
22
     $600,000 in non-equity incentive plan compensation, and $6,622 in all other compensation.
23
               29.     During the period of time when the Company materially misstated information to the
24
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Kress
25
     made the following sales of Company stock, and made no purchases of Company stock:
26
27

28   2
         Emphasis in original unless otherwise noted in this Complaint.
                                                            6
                                        Verified Shareholder Derivative Complaint
                  Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 8 of 55



 1                      Date               Number of Shares                Price             Proceeds
                   October 9, 2017             22,808                  $    185.31       $    4,226,550
 2
                 December 14, 2017              171                    $    185.57       $       31,732
 3                  June 21, 2018               889                    $    257.64       $      229,041
                 September 20, 2018            11,576                  $    266.31       $    3,082,804
 4

 5   Thus, in total, before the fraud was exposed, she sold 35,444 Company shares on inside information, for

 6   which she received approximately $7.6 million. Her insider sales made with knowledge of material non-

 7   public information before the material misstatements and omissions were exposed demonstrate her

 8   motive in facilitating and participating in the scheme.

 9             30.      The Company’s website states the following about Defendant Kress:3

10             Colette Kress is executive vice president and chief financial officer of NVIDIA. She
               joined the company in September 2013, after serving nearly 25 years in a range of
11
               finance roles at major technology companies.
12
               She previously served for three years as senior vice president and chief financial officer
13             at Cisco’s Business Technology and Operations Finance organization, where she was
               responsible for financial strategy, planning, reporting and business development for all
14             business segments, engineering and operations.
15
               Previously, she spent 13 years at Microsoft, including four years as chief financial officer
16             of the Server and Tools division, and held senior roles in corporate planning and finance.
               Prior to that, she served at Texas Instruments in a variety of finance positions.
17             Kress holds a B.Sc. degree in finance from University of Arizona and an MBA from
               Southern Methodist University.
18
               Defendant Burgess
19

20             31.      Defendant Robert K. Burgess (“Burgess”) has served as a Company director since 2011.

21   He also serves as Chair of the Compensation Committee. According to the 2018 Proxy Statement, as of

22   January 28, 2018, Defendant Burgess beneficially owned 70,472 shares of the Company’s common

23   stock. Given that the price per share of the Company’s common stock at the close of trading on January

24   26, 2018 was $243.33, Burgess owned approximately $17.1 million worth of NVIDIA stock.

25             32.      For the fiscal year ended January 28, 2018, Defendant Burgess received $359,066 in

26   compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in

27   stock awards.

28   3
         https://nvidianews.nvidia.com/bios/colette-kress. Last visited Jan. 09, 2019.
                                                             7
                                         Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 9 of 55



 1
            33.      The Company’s 2018 Proxy Statement stated the following about Defendant Burgess:
 2
            Robert K. Burgess has served as an independent investor and board member to
 3          technology companies since 2005. He was chief executive officer from 1996 to 2005 of
            Macromedia, Inc., a provider of internet and multimedia software, which was acquired by
 4
            Adobe Systems Incorporated; he also served from 1996 to 2005 on its board of directors,
 5          as chairman of its board of directors from 1998 to 2005 and as executive chairman for his
            final year. Previously, he held key executive positions from 1984 to 1991 at Silicon
 6          Graphics, Inc. (SGI), a graphics and computing company; from 1991 to 1995, served as
            chief executive officer and a board member of Alias Research, Inc., a publicly traded 3D
 7          software company, until its acquisition by SGI; and resumed executive positions at SGI
 8          during 1996. Mr. Burgess serves on the board of Adobe and Rogers Communications
            Inc., a communications and media company, and has served on the boards of several
 9          privately-held companies. He was a director of IMRIS Inc., a provider of image guided
            therapy solutions, from 2010 until 2013. He holds a BCom degree from McMaster
10          University.
11          Mr. Burgess brings to the Board senior management and operating experience and
12          expertise in the areas of financial- and risk-management. He has a broad understanding
            of the roles and responsibilities of a corporate board and provides valuable insight on a
13          range of issues in the technology industry.

14          Defendant Coxe

15          34.      Defendant Tench Coxe (“Coxe”) has served as a Company director since 1993. He also

16   serves as a member of the Compensation Committee. According to the 2018 Proxy Statement, as of

17   January 28, 2018, Defendant Coxe beneficially owned 1,263,975 shares of the Company’s common

18   stock. Given that the price per share of the Company’s common stock at the close of trading on January

19   26, 2018 was $243.33, Coxe owned approximately $307.6 million worth of NVIDIA stock.

20          35.      For the fiscal year ended January 28, 2018, Defendant Coxe received $359,066 in

21   compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in

22   stock awards.

23          36.      During the period of time when the Company materially misstated information to the

24   investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Coxe

25   made the following sale of Company stock, and made no purchases of Company stock:
                   Date              Number of Shares           Price              Proceeds
26           September 18, 2017          50,000               $ 189.62            $ 9,481,000
27

28
                                                       8
                                   Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 10 of 55



 1
     His insider sale made with knowledge of material non-public information before the material
 2
     misstatements and omissions were exposed demonstrates his motive in facilitating and participating in
 3
     the scheme.
 4
            37.      The Company’s 2018 Proxy Statement stated the following about Defendant Coxe:
 5
            Tench Coxe has been a managing director of Sutter Hill Ventures, a venture capital
 6          investment firm, since 1989, where he focuses on investments in the IT sector. Prior to
            joining Sutter Hill Ventures in 1987, he was director of marketing and MIS at Digital
 7
            Communication Associates. He serves on the board of directors of Mattersight Corp., a
 8          customer loyalty software firm, Artisan Partners Asset Management Inc., an institutional
            money management firm, and several privately held technology companies. Mr. Coxe
 9          holds a BA degree in Economics from Dartmouth College and an MBA degree from
            Harvard Business School.
10

11          Mr. Coxe brings to the Board expertise in financial and transactional analysis and
            provides valuable perspectives on corporate strategy and emerging technology trends.
12          His significant financial community experience gives the Board an understanding of the
            methods by which companies can increase value for their stockholders.
13
            Defendant Drell
14
            38.      Defendant Persis S. Drell (“Drell”) has served as a Company director since 2015. She
15
     also serves as a member of the Compensation Committee. According to the 2018 Proxy Statement, as of
16
     January 28, 2018, Defendant Drell beneficially owned 14,419 shares of the Company’s common stock.
17
     Given that the price per share of the Company’s common stock at the close of trading on January 26,
18
     2018 was $243.33, Drell owned approximately $3.5 million worth of NVIDIA stock.
19
            39.      For the fiscal year ended January 28, 2018, Defendant Drell received $359,066 in
20
     compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in
21
     stock awards.
22
            40.      During the period of time when the Company materially misstated information to the
23
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Drell
24
     made the following sales of Company stock, and made no purchases of Company stock:
25

26
27

28
                                                       9
                                   Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 11 of 55



 1                 Date               Number of Shares           Price             Proceeds
              December 20, 2017            606                 $ 197.07          $    119,424
 2
               March 28, 2018             5,141                $ 220.73          $ 1,134,772
 3
     Thus, in total, before the fraud was exposed, she sold 5,747 Company shares on inside information, for
 4
     which she received approximately $1.3 million. Her insider sales made with knowledge of material non-
 5
     public information before the material misstatements and omissions were exposed demonstrate her
 6
     motive in facilitating and participating in the scheme.
 7
            The Company’s 2018 Proxy Statement stated the following about Defendant Drell:
 8

 9          Persis S. Drell has been the Provost of Stanford University since 2017. A Professor of
            Materials Science and Engineering and Professor of Physics, Dr. Drell has been on the
10          faculty at Stanford since 2002, and was the Dean of the Stanford School of Engineering
            from 2014 to 2017. She served as the Director of the U.S. Department of Energy SLAC
11
            National Accelerator Laboratory from 2007 to 2012. Dr. Drell is a member of the
12          National Academy of Sciences and the American Academy of Arts and Sciences, and is a
            fellow of the American Physical Society. She has been the recipient of a Guggenheim
13          Fellowship and a National Science Foundation Presidential Young Investigator Award.
            Dr. Drell holds a Ph.D. from the University of California Berkeley and an AB degree in
14          Mathematics and Physics from Wellesley College.
15
            An accomplished researcher and educator, Dr. Drell brings to the Board expert
16          leadership in guiding innovation in science and technology.

17          Defendant Gaither

18          41.      Defendant James C. Gaither (“Gaither”) has served as a Company director since 1998.

19   He also serves as a member of the Nominating and Corporate Governance Committee. According to the

20   2018 Proxy Statement, as of January 28, 2018, Defendant Gaither beneficially owned 200,970 shares of

21   the Company’s common stock. Given that the price per share of the Company’s common stock at the

22   close of trading on January 26, 2018 was $243.33, Gaither owned approximately $48.9 million worth of

23   NVIDIA stock.

24          42.      For the fiscal year ended January 28, 2018, Defendant Gaither received $359,066 in

25   compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in

26   stock awards.

27

28
                                                       10
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 12 of 55



 1
            43.     During the period of time when the Company materially misstated information to the
 2
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Gaither
 3
     made the following sales of Company stock, and made no purchases of Company stock:
 4

 5                   Date             Number of Shares           Price               Proceeds
 6             February 15, 2018          40,359               $ 245.67            $   9,914,995
                 May 31, 2018             45,000               $ 253.59            $ 11,411,550
 7

 8   Thus, in total, before the fraud was exposed, he sold 85,359 Company shares on inside information, for

 9   which he received approximately $21.3 million. His insider sales made with knowledge of material non-

10   public information before the material misstatements and omissions were exposed demonstrate his

11   motive in facilitating and participating in the scheme.

12          44.     The Company’s 2018 Proxy Statement stated the following about Defendant Gaither:

13          James C. Gaither has been a partner of Sutter Hill Ventures, a venture capital investment
            firm, since 2000. He was a partner in the law firm Cooley LLP from 1971 to 2000 and
14          senior counsel to the firm from 2000 to 2003. Prior to practicing law, he served as a law
15          clerk to The Honorable Earl Warren, Chief Justice of the United States Supreme Court,
            special assistant to the Assistant Attorney General in the U.S. Department of Justice and
16          staff assistant to U.S. President Lyndon Johnson. Mr. Gaither is a former president of the
            Board of Trustees at Stanford University, former vice chairman of the board of directors
17          of The William and Flora Hewlett Foundation and past chairman of the Board of Trustees
            of the Carnegie Endowment for International Peace. Mr. Gaither holds a BA degree in
18          Economics from Princeton University and a JD degree from Stanford University Law
19          School.

20          Mr. Gaither brings to the Board expertise in corporate strategy and negotiating complex
            transactions. He also provides valuable perspectives on the roles and responsibilities of a
21          corporate board, including oversight of a public company’s legal and regulatory
            compliance and engagement with regulatory authorities. His significant financial
22          community experience gives the Board an understanding of the methods by which
23          companies can increase value for their stockholders.
            Defendant Hudson
24
            45.     Defendant Dawn Hudson has served as a Company director since 2013. She also serves
25
     as a member of the Audit Committee. According to the 2018 Proxy Statement, as of January 28, 2018,
26
     Defendant Hudson beneficially owned 93,229 shares of the Company’s common stock. Given that the
27
     price per share of the Company’s common stock at the close of trading on January 26, 2018 was
28
                                                       11
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 13 of 55



 1
     $243.33, Hudson owned approximately $22.7 million worth of NVIDIA stock.
 2
            46.      For the fiscal year ended January 28, 2018, Defendant Hudson received $359,066 in
 3
     compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in
 4
     stock awards.
 5
            47.      During the period of time when the Company materially misstated information to the
 6
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Hudson
 7
     made the following sales of Company stock, and made no purchases of Company stock:
 8

 9
                       Date            Number of Shares            Price              Proceeds
10
               November 13, 2017              15,000           $    213.44        $     3,201,600
11
               November 22, 2017              3,052            $    214.39        $       654,318
12

13   Thus, in total, before the fraud was exposed, she sold 18,052 Company shares on inside information, for

14   which she received approximately $3.9 million. Her insider sales made with knowledge of material non-

15   public information before the material misstatements and omissions were exposed demonstrate her

16   motive in facilitating and participating in the scheme.

17          48.      The Company’s 2018 Proxy Statement stated the following about Defendant Hudson:

18          Dawn Hudson has served as Chief Marketing Officer for the National Football League
            since 2014. She announced in March 2018 her intention to step down from the role
19
            effective April 2018. Ms. Hudson served from 2009 to 2014 as vice chairman of The
20          Parthenon Group, an advisory firm focused on strategy consulting. She was president and
            chief executive officer of Pepsi-Cola North America, the beverage division of PepsiCo,
21          Inc. for the U.S. and Canada, from 2005 to 2007 and president from 2002, and
            simultaneously served as chief executive officer of the foodservice division of PepsiCo,
22          Inc. from 2005 to 2007. Previously, she spent 13 years in marketing, advertising and
23          branding strategy, holding leadership positions at major agencies, such as D’Arcy Masius
            Benton & Bowles and Omnicom. Ms. Hudson currently serves on the board of directors
24          of The Interpublic Group of Companies, Inc., an advertising holding company. She was a
            director of P.F. Chang’s China Bistro, Inc., a restaurant chain, from 2010 until 2012, of
25          Allergan, Inc., a biopharmaceutical company, from 2008 until 2014, of Lowes
            Companies, Inc., a home improvement retailer, from 2001 until 2015, and of Amplify
26          Snack Brands, Inc., a snack food company, from 2014 until 2018. She holds a BA degree
27          in English from Dartmouth College.

28          Ms. Hudson brings to the board experience in executive leadership. As a longtime
                                                       12
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 14 of 55



 1          marketing executive, she has valuable expertise and insights in leveraging brands, brand
            development and consumer behavior. She also has considerable corporate governance
 2          experience, gained from more than 10 years of serving on the boards of public
            companies.
 3
            Defendant Jones
 4
            49.      Defendant Harvey C. Jones (“Jones”) has served as a Company director since 1993. He
 5
     also serves as Chair of the Nominating and Corporate Governance Committee and as a member of the
 6
     Compensation Committee. According to the 2018 Proxy Statement, as of January 28, 2018, Defendant
 7
     Jones beneficially owned 455,674 shares of the Company’s common stock. Given that the price per
 8
     share of the Company’s common stock at the close of trading on January 26, 2018 was $243.33, Jones
 9
     owned approximately $110.9 million worth of NVIDIA stock.
10
            50.      For the fiscal year ended January 28, 2018, Defendant Jones received $359,066 in
11
     compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in
12
     stock awards.
13
            51.      During the period of time when the Company materially misstated information to the
14
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Jones
15
     made the following sales of Company stock, and made no purchases of Company stock:
16

17
                     Date              Number of Shares          Price              Proceeds
18             September 21, 2017         100,000              $ 185.65           $ 18,565,000
                 June 26, 2018            100,000              $ 242.11           $ 24,211,000
19

20   Thus, in total, before the fraud was exposed, he sold 200,000 Company shares on inside information, for
21   which he received approximately $42.8 million. His insider sales made with knowledge of material non-
22   public information before the material misstatements and omissions were exposed demonstrate his
23   motive in facilitating and participating in the scheme.
24          52.      The Company’s 2018 Proxy Statement stated the following about Defendant Jones:
25
            Harvey C. Jones has been the managing partner of Square Wave Ventures, a private
26          investment firm, since 2004. Mr. Jones has been an entrepreneur, high technology
            executive and active venture investor for over 30 years. In 1981, he co-founded Daisy
27          Systems Corp., a computer-aided engineering company, ultimately serving as its
            president and chief executive officer until 1987. Between 1987 and 1998, he led
28
                                                       13
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 15 of 55



 1          Synopsys. Inc., a major electronic design automation company, serving as its chief
            executive officer for seven years and then as executive chairman. In 1997, Mr. Jones co-
 2          founded Tensilica Inc., a privately held technology IP company that developed and
            licensed high performance embedded processing cores. He served as chairman of the
 3
            Tensilica board of directors from inception through its 2013 acquisition by Cadence
 4          Design Systems, Inc. In 2016, Mr. Jones joined the board of directors of and invested in
            TempoQuest, a private company seeking to develop advanced weather forecasting
 5          systems that exploit accelerated GPU technology. He was a director of Tintri Inc., a
            company that builds data storage solutions for virtual and cloud environments, from 2014
 6          until March 2018. Mr. Jones holds a BS degree in Mathematics and Computer Sciences
 7          from Georgetown University and an MS degree in Management from Massachusetts
            Institute of Technology.
 8
            Mr. Jones brings to the board an executive management background, an understanding
 9          of semiconductor technologies and complex system design. He provides valuable insight
            into innovation strategies, research and development efforts, as well as management and
10          development of our technical employees. His significant financial community experience
11          gives the Board an understanding of the methods by which companies can increase value
            for their stockholders.
12
            Defendant McCaffery
13
            53.      Defendant Michael G. McCaffery (“McCaffery”) has served as a Company director since
14
     2015. He also serves as Chair of the Audit Committee. According to the 2018 Proxy Statement, as of
15
     January 28, 2018, Defendant McCaffery beneficially owned 18,857 shares of the Company’s common
16
     stock. Given that the price per share of the Company’s common stock at the close of trading on January
17
     26, 2018 was $243.33, McCaffery owned approximately $4.6 million worth of NVIDIA stock.
18
            54.      For the fiscal year ended January 28, 2018, Defendant McCaffery received $359,066 in
19
     compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in
20
     stock awards.
21
            55.      The Company’s 2018 Proxy Statement stated the following about Defendant McCaffery:
22
            Michael G. McCaffery is the Chairman and a Managing Director of Makena Capital
23          Management, an investment management firm. From 2005 to 2013, he was the Chief
            Executive Officer of Makena Capital Management. From 2000 to 2006, he was the
24          President and Chief Executive Officer of the Stanford Management Company, the
25          university subsidiary charged with managing Stanford University’s financial and real
            estate investments. Prior to Stanford Management Company, Mr. McCaffery was
26          President and Chief Executive Officer of Robertson Stephens and Company, a San
            Francisco-based investment bank and investment management firm, from 1993 to 2009,
27          and also served as Chairman in 2000. Mr. McCaffery serves on the board of directors, or
            on the advisory boards, of several privately held companies and non-profits. He was a
28
                                                      14
                                   Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 16 of 55



 1          director of KB Home, a homebuilding company, from 2003 until 2015. Mr. McCaffery is
            a Trustee of the Rhodes Scholarship Trust. He holds a BA degree from the Woodrow
 2          Wilson School of Public and International Affairs at Princeton University, a BA Honours
            degree and an MA degree in Politics, Philosophy and Economics from Merton College,
 3
            Oxford University, Oxford, England, and an MBA degree from the Stanford Graduate
 4          School of Business.

 5          Mr. McCaffery brings to the Board a broad array of business, investment and real estate
            experience and recognized expertise in financial matters, as well as a demonstrated
 6          commitment to good corporate governance.
 7          Defendant Perry
 8          56.      Defendant Mark L. Perry (“Perry”) has served as a Company director since 2005. He also
 9   serves as a member of the Audit Committee and the Nominating and Corporate Governance Committee.
10   According to the 2018 Proxy Statement, as of January 28, 2018, Defendant Perry beneficially owned
11   87,040 shares of the Company’s common stock. Given that the price per share of the Company’s
12   common stock at the close of trading on January 26, 2018 was $243.33, Perry owned approximately
13   $21.2 million worth of NVIDIA stock.
14          57.      For the fiscal year ended January 28, 2018, Defendant Perry received $359,066 in
15   compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in
16   stock awards.
17          58.      During the period of time when the Company materially misstated information to the
18   investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Perry
19   made the following sales of Company stock, and made no purchases of Company stock:
20
21                   Date             Number of Shares             Price             Proceeds
                August 14, 2017           16,281               $    162.24       $    2,641,429
22             February 12, 2018          17,307               $    227.93       $    3,944,784
23
     Thus, in total, before the fraud was exposed, he sold 33,588 Company shares on inside information, for
24
     which he received approximately $6.6 million. His insider sales made with knowledge of material non-
25
     public information before the material misstatements and omissions were exposed demonstrate his
26
     motive in facilitating and participating in the scheme.
27
            59.      The Company’s 2018 Proxy Statement stated the following about Defendant Perry:
28
                                                       15
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 17 of 55



 1          Mark L. Perry serves on the boards of, and consults for, various companies and non-
            profit organizations. From 2012 to 2013, Mr. Perry served as an Entrepreneur-in-
 2          Residence at Third Rock Ventures, a venture capital firm. He served from 2007 to 2011
            as president and chief executive officer of Aerovance, Inc., a biopharmaceutical
 3
            company. He was an executive officer from 1994 to 2004 at Gilead Sciences, Inc., a
 4          biopharmaceutical company, serving in a variety of capacities, including general counsel,
            chief financial officer, and executive vice president of operations, responsible for
 5          worldwide sales and marketing, legal, manufacturing and facilities; he was also its senior
            business advisor until 2007. From 1981 to 1994, Mr. Perry was with the law firm Cooley
 6          LLP, where he was a partner for seven years. He serves on the board of directors and as
 7          lead independent director of Global Blood Therapeutics, Inc. and on the board of
            directors and as chairman of MyoKardia, Inc., both biopharmaceutical companies. Mr.
 8          Perry holds a BA degree in History from the University of California, Berkeley, and a JD
            degree from the University of California, Davis.
 9
            Mr. Perry brings to the Board operating and finance experience gained in a large
10          corporate setting. He has varied experience in legal affairs and corporate governance,
11          and a deep understanding of the roles and responsibilities of a corporate board.
            Defendant Seawell
12
            60.      Defendant A. Brooke Seawell (“Seawell”) has served as a Company director since 1997.
13
     He also serves as a member of the Compensation Committee. According to the 2018 Proxy Statement,
14
     as of January 28, 2018, Defendant Seawell beneficially owned 200,000 shares of the Company’s
15
     common stock. Given that the price per share of the Company’s common stock at the close of trading on
16
     January 26, 2018 was $243.33, Seawell owned approximately $48.7 million worth of NVIDIA stock.
17
            61.      For the fiscal year ended January 28, 2018, Defendant Seawell received $359,066 in
18
     compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in
19
     stock awards.
20
            62.      During the period of time when the Company materially misstated information to the
21
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Seawell
22
     made the following sales of Company stock, and made no purchases of Company stock:
23

24
                    Date             Number of Shares             Price                Proceeds
25            September 1, 2017          30,000               $    170.19          $    5,105,700
              November 20, 2017           1,029               $    214.10          $      220,308
26
                June 4, 2018             20,000               $    264.64          $    5,292,800
27              June 5, 2018              1,029               $    264.85          $      272,530

28
                                                      16
                                   Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 18 of 55



 1
     Thus, in total, before the fraud was exposed, he sold 52,058 Company shares on inside information, for
 2
     which he received approximately $10.9 million. His insider sales made with knowledge of material non-
 3
     public information before the material misstatements and omissions were exposed demonstrate his
 4
     motive in facilitating and participating in the scheme.
 5
            63.      The Company’s 2018 Proxy Statement stated the following about Defendant Seawell:
 6
            A. Brooke Seawell has served since 2005 as a venture partner at New Enterprise
 7          Associates, and was a partner from 2000 to 2005 at Technology Crossover Ventures. He
            was executive vice president from 1997 to 1998 at NetDynamics, Inc., an application
 8
            server software company, which was acquired by Sun Microsystems, Inc. He was senior
 9          vice president and chief financial officer from 1991 to 1997 of Synopsys, Inc., an
            electronic design automation software company. He serves on the board of directors of
10          Tableau Software, Inc., a business intelligence software company, and several privately
            held companies. Mr. Seawell served on the board of directors of Glu Mobile, Inc., a
11          publisher of mobile games, from 2006 to 2014, and of Informatica Corp., a data
12          integration software company, from 1997 to 2015. He also previously served as a
            member of the Stanford University Athletic Board and on the Management Board of the
13          Stanford Graduate School of Business. Mr. Seawell holds a BA degree in Economics and
            an MBA degree in Finance from Stanford University.
14
            Mr. Seawell brings to the Board operational expertise and senior management
15          experience, including knowledge of the complex issues facing public companies, and a
16          deep understanding of accounting principles and financial reporting. His significant
            financial community experience gives the Board an understanding of the methods by
17          which companies can increase value for their stockholders.

18          Defendant Stevens

19          64.      Defendant Mark A. Stevens (“Stevens”) has served as a Company director since 2008 as

20   well as from 1993-2006. He also serves as a member of the Audit Committee and the Nominating and

21   Corporate Governance Committee. According to the 2018 Proxy Statement, as of January 28, 2018,

22   Defendant Stevens beneficially owned 1,981,647 shares of the Company’s common stock. Given that

23   the price per share of the Company’s common stock at the close of trading on January 26, 2018 was

24   $243.33, Stevens owned approximately $482.2 million worth of NVIDIA stock.

25          65.      For the fiscal year ended January 28, 2018, Defendant Stevens received $359,066 in

26   compensation from the Company. This included $75,000 in fees earned or cash paid, and $284,066 in

27   stock awards.

28
                                                       17
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 19 of 55



 1
            66.     During the period of time when the Company materially misstated information to the
 2
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Stevens
 3
     made the following sales of Company stock, and made no purchases of Company stock:
 4

 5                  Date              Number of Shares           Price              Proceeds
              September 20, 2017          80,250               $ 187.23           $ 15,025,207
 6
                June 13, 2018             38,040               $ 263.61           $ 10,027,724
 7
     Thus, in total, before the fraud was exposed, he sold 118,290 Company shares on inside information, for
 8
     which he received approximately $25.1 million. His insider sales made with knowledge of material non-
 9
     public information before the material misstatements and omissions were exposed demonstrate his
10
     motive in facilitating and participating in the scheme.
11
            67.     The Company’s 2018 Proxy Statement stated the following about Defendant Stevens:
12

13          Mark A. Stevens has been the managing partner of S-Cubed Capital, a private family
            office investment firm, since 2012. He was a managing partner from 1993 to 2011 of
14          Sequoia Capital, a venture capital investment firm, where he had been an associate for the
            preceding four years. Previously, he held technical sales and marketing positions at Intel
15
            Corporation, and was a member of the technical staff at Hughes Aircraft Co. Mr. Stevens
16          serves as a member of the board of directors of Quantenna Communications, Inc., a
            provider of Wi-Fi solutions and is a Trustee of the University of Southern California. Mr.
17          Stevens holds a BSEE degree, a BA degree in Economics and an MS degree in Computer
            Engineering from the University of Southern California and an MBA degree from
18          Harvard Business School.
19
            Mr. Stevens brings to the Board a deep understanding of the technology industry, and the
20          drivers of structural change and high-growth opportunities. He provides valuable insight
            regarding corporate strategy development and the analysis of acquisitions and
21          divestitures. His significant financial community experience gives the Board an
            understanding of the methods by which companies can increase value for their
22          stockholders.
23                      FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
24          68.     By reason of their positions as officers, directors, and/or fiduciaries of NVIDIA and
25   because of their ability to control the business and corporate affairs of NVIDIA, the Individual
26   Defendants owed NVIDIA and its shareholders fiduciary obligations of trust, loyalty, good faith, and
27   due care, and were and are required to use their utmost ability to control and manage NVIDIA in a fair,
28
                                                       18
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 20 of 55



 1
     just, honest, and equitable manner. The Individual Defendants were and are required to act in
 2
     furtherance of the best interests of NVIDIA and its shareholders so as to benefit all shareholders equally.
 3
            69.     Each director and officer of the Company owes to NVIDIA and its shareholders the
 4
     fiduciary duty to exercise good faith and diligence in the administration of the Company and in the use
 5
     and preservation of its property and assets and the highest obligations of fair dealing.
 6
            70.     The Individual Defendants, because of their positions of control and authority as directors
 7
     and/or officers of NVIDIA, were able to and did, directly and/or indirectly, exercise control over the
 8
     wrongful acts complained of herein.
 9
            71.     To discharge their duties, the officers and directors of NVIDIA were required to exercise
10
     reasonable and prudent supervision over the management, policies, controls, and operations of the
11
     Company.
12
            72.     Each Individual Defendant, by virtue of his or her position as a director and/or officer,
13
     owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith, and the
14
     exercise of due care and diligence in the management and administration of the affairs of the Company,
15
     as well as in the use and preservation of its property and assets. The conduct of the Individual
16
     Defendants complained of herein involves a knowing and culpable violation of their obligations as
17
     directors and officers of NVIDIA, the absence of good faith on their part, or a reckless disregard for
18
     their duties to the Company and its shareholders that the Individual Defendants were aware or should
19
     have been aware posed a risk of serious injury to the Company. The conduct of the Individual
20
     Defendants who were also officers and directors of the Company has been ratified by the remaining
21
     Individual Defendants who collectively comprised NVIDIA’s Board at all relevant times.
22
            73.     As senior executive officers and directors of a publicly-traded company whose common
23
     stock was registered with the SEC pursuant to the Exchange Act and traded on the NASDAQ-GS, the
24
     Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate and
25
     untruthful information with respect to the Company’s financial condition, performance, growth,
26
     operations, financial statements, business, products, management, earnings, internal controls, and
27
     present and future business prospects, and had a duty to cause the Company to disclose omissions of
28
                                                       19
                                    Verified Shareholder Derivative Complaint
                Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 21 of 55



 1
     material fact in its regulatory filings with the SEC all those facts described in this Complaint that it
 2
     failed to disclose, so that the market price of the Company’s common stock would be based upon
 3
     truthful and accurate information. Additionally, the Individual Defendants had a duty not to cause the
 4
     Company to waste corporate assets by making the Company repurchase its own stock at artificially
 5
     inflated prices, to the detriment of the Company and its shareholders.
 6
               74.    To discharge their duties, the officers and directors of NVIDIA were required to exercise
 7
     reasonable and prudent supervision over the management, policies, practices, and internal controls of the
 8
     Company. By virtue of such duties, the officers and directors of NVIDIA were required to, among other
 9
     things:
10
                      (a)     ensure that the Company was operated in a diligent, honest, and prudent manner
11
               in accordance with the laws and regulations of Delaware, California, and the United States, and
12
               pursuant to NVIDIA’s own Worldwide Code of Conduct;
13
                      (b)     conduct the affairs of the Company in an efficient, business-like manner so as to
14
               make it possible to provide the highest quality performance of its business, to avoid wasting the
15
               Company’s assets, and to maximize the value of the Company’s stock;
16
                      (c)     remain informed as to how NVIDIA conducted its operations, and, upon receipt
17
               of notice or information of imprudent or unsound conditions or practices, to make reasonable
18
               inquiry in connection therewith, and to take steps to correct such conditions or practices;
19
                      (d)     establish and maintain systematic and accurate records and reports of the business
20
               and internal affairs of NVIDIA and procedures for the reporting of the business and internal
21
               affairs to the Board and to periodically investigate, or cause independent investigation to be
22
               made of, said reports and records;
23
                      (e)     maintain and implement an adequate and functioning system of internal legal,
24
               financial, and management controls, such that NVIDIA’s operations would comply with all
25
               applicable laws and NVIDIA’s financial statements and regulatory filings filed with the SEC and
26
               disseminated to the public and the Company’s shareholders would be accurate;
27

28
                                                         20
                                      Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 22 of 55



 1
                     (f)    exercise reasonable control and supervision over the public statements made by
 2
            the Company’s officers and employees and any other reports or information that the Company
 3
            was required by law to disseminate;
 4
                     (g)    refrain from unduly benefiting themselves and other Company insiders at the
 5
            expense of the Company; and
 6
                     (h)    examine and evaluate any reports of examinations, audits, or other financial
 7
            information concerning the financial affairs of the Company and to make full and accurate
 8
            disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth
 9
            above.
10
            75.      Each of the Individual Defendants further owed to NVIDIA and the shareholders the duty
11
     of loyalty requiring that each favor NVIDIA’s interest and that of its shareholders over their own while
12
     conducting the affairs of the Company and refrain from using their position, influence or knowledge of
13
     the affairs of the Company to gain personal advantage.
14
            76.      At all times relevant hereto, the Individual Defendants were the agents of each other and
15
     of NVIDIA and were at all times acting within the course and scope of such agency.
16
            77.      Because of their advisory, executive, managerial, and directorial positions with NVIDIA,
17
     each of the Individual Defendants had access to adverse, non-public information about the Company.
18
            78.      The Individual Defendants, because of their positions of control and authority, were able
19
     to and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as
20
     the contents of the various public statements issued by NVIDIA.
21
                  CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
22
            79.      In committing the wrongful acts alleged herein, the Individual Defendants have pursued,
23
     or joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired
24
     with one another in furtherance of their wrongdoing. The Individual Defendants caused the Company to
25
     conceal the true facts as alleged herein. The Individual Defendants further aided and abetted and/or
26
     assisted each other in breaching their respective duties.
27

28
                                                       21
                                    Verified Shareholder Derivative Complaint
               Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 23 of 55



 1
              80.   The purpose and effect of the conspiracy, common enterprise, and/or common course of
 2
     conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations of law,
 3
     including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and violations of
 4
     Sections 14(a), 10(b) and 20(a) of the Exchange Act.
 5
              81.   The Individual Defendants accomplished their conspiracy, common enterprise, and/or
 6
     common course of conduct by causing the Company purposefully, recklessly, or negligently to conceal
 7
     material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this
 8
     plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually took the
 9
     actions set forth herein. Because the actions described herein occurred under the authority of the Board,
10
     each of the Individual Defendants, who are directors of NVIDIA, was a direct, necessary, and
11
     substantial participant in the conspiracy, common enterprise, and/or common course of conduct
12
     complained of herein.
13
              82.   Each of the Individual Defendants aided and abetted and rendered substantial assistance
14
     in the wrongs complained of herein. In taking such actions to substantially assist the commission of the
15
     wrongdoing complained of herein, each of the Individual Defendants acted with actual or constructive
16
     knowledge of the primary wrongdoing, either took direct part in, or substantially assisted the
17
     accomplishment of that wrongdoing, and was or should have been aware of his or her overall
18
     contribution to and furtherance of the wrongdoing.
19
              83.   At all times relevant hereto, each of the Individual Defendants was the agent of each of
20
     the other Individual Defendants and of NVIDIA and was at all times acting within the course and scope
21
     of such agency.
22
                                        NVIDIA’S CODE OF CONDUCT
23
              84.   The Company’s Worldwide Code of Conduct (the “Code of Conduct”), states that:
24
     “Every NVIDIA employee and board member is expected to read, understand, and comply with Our
25
     Code.”
26
27

28
                                                       22
                                    Verified Shareholder Derivative Complaint
                Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 24 of 55



 1
               85.       The Code of Conduct provides, under the section titled, “We make ethical decisions,”
 2
     that: “[w]hen we face difficult decisions at NVIDIA, we take the time to consider the implications of our
 3
     actions regarding the law, Our Code, and other NVIDIA policies.”
 4
               86.       The Code of Conduct provides that the Company strives for high ethical standards,
 5
     stating in relevant part, as to “Intellectual Honesty,” that:
 6
               We operate at the highest ethical standards. We seek to accurately know ourselves and
 7             our capabilities—acknowledging our weaknesses and learning from our mistakes. The
               sharpest understanding of reality improves our work. Identifying the origins of mistakes
 8
               is not about blame. It is essential to learning and constant improvement. We say what we
 9             believe, and have the courage to act on it.

10             87.       The Code of Conduct contains a section promising “We Act As One Team To Do What’s

11   Best For The Company,” claiming that “We market our products and services accurately.” That section

12   states:
                     ▪   We represent our products and services accurately and truthfully.
13                   ▪   We always position and market our products to maintain the value of our
                         innovation.
14                   ▪   We don’t create misleading impressions in any advertising, marketing, or sales
15                       materials or presentations . . . .
               88.       The Code of Conduct provides that the Company meets its disclosure obligations and is
16
     “committed to full, fair, accurate, timely, and clear disclosure in reports and documents that we file with
17
     or submit to government agencies, as well as in other public communications or in material that we
18
     develop for internal use.”
19
               89.       The Code of Conduct also provides that the Company avoids conflicts of interests: “[We]
20
     [m]ake decisions in the best interests of NVIDIA. Avoid situations where our actions might create a
21
     conflict—actual or potential—between our personal gain and our obligations to NVIDIA. If such
22
     conflicts arise, we immediately remove ourselves from any decision-making role in the matter.”
23
               90.       The Code of Conduct provides as to trading or disclosing non-public information, that:
24
     “[w]e don’t trade NVIDIA stock while we are aware of material, non-public information or outside of
25
     designated trading periods (unless under a 10b5-1 trading plan).”
26
27

28
                                                           23
                                        Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 25 of 55



 1
                            NVIDIA’S SUPPLEMENTAL CODE OF CONDUCT
 2
            91.     The Company has also adopted a Supplemental Code of Conduct entitled “The Financial
 3
     Team Code” (the “Supplemental Code of Conduct”), which applies to, among other individuals, the
 4
     CEO, CFO, and the Board.
 5
            92.     The purpose of the Supplemental Code of Conduct is to “set forth NVIDIA’s position in
 6
     several important areas.”
 7
            93.     Individuals covered by the Supplemental Code of Conduct have additional specific
 8
     obligations, which include:
 9
            1. Act honestly, ethically and fairly, avoiding actual or apparent conflicts of interest. If
10             there is even the potential for conflict or ambiguity between what is and is not
               permitted, the conduct in question must be avoided.
11

12          2. Act in good faith with integrity, and without misrepresenting or failing to disclose
               material facts known to you with respect to your financial duties to NVIDIA.
13
            3. Communicate information in a clear manner that ensures full, fair, accurate, timely
14             and understandable disclosure in all reports and documents that NVIDIA files with,
               or submits to, government agencies and in other public communications or develops
15             for internal use.
16
            4. Ensure that NVIDIA’s approved business processes, financial policies and internal
17             controls related to financial reporting are followed by NVIDIA personnel and
               NVIDIA-retained consultants, including a duty to report any perceived deficiencies in
18             or suspected violations of the same.

19          5. NOT directly or indirectly, make or cause to be made, a materially false or misleading
               statement regarding business processes, financial policies and internal controls related
20             to financial reporting.
21
            6. NOT omit material facts or make misleading statements to an accountant in
22             connection with an audit of NVIDIA’s financial statements or the preparation or
               filing of any document to be filed with the SEC or any other similar regulatory entity
23             worldwide; and
24          7. If a member of our Financial Team becomes aware of any suspected or known
               violations of this Financial Team Code, he or she has a duty to promptly report such
25             concerns, anonymously or not, either to his or her manager or local human resource
26             representative or through our Speak Up Webline or Hotline. No person who in good
               faith reports a violation, or suspected violation, of this Financial Team Code shall be
27             retaliated against. To file a report using the Speak Up lines, go to NVINFO and
               follow the directions under the “Violations of our Codes” link. All reports will be
28
                                                      24
                                   Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 26 of 55



 1                reviewed and subject to internal investigation by the Compliance Committee or the
                  Audit Committee.
 2
            94.      The Individual Defendants violated the Code of Conduct and the Supplemental Code of
 3
     Conduct (the “Codes”) by engaging in or permitting the scheme to issue materially false and misleading
 4
     statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,
 5
     including breaches of fiduciary duty, waste of corporate assets, unjust enrichment, and violations of
 6
     Sections 14(a), 10(b) and 20(a) of the Exchange Act, and failing to report the same.
 7
                                   INDIVIDUAL DEFENDANTS’ MISCONDUCT
 8
            Background
 9
            95.      NVIDIA is a computer technology company based in Santa Clara, California that
10
     specializes in the research, design, and development of GPUs and related software. GPUs are computer
11
     chips equipped with the ability to conduct rapid mathematical calculations and render graphic images
12
     and are largely used in computer gaming. GPUs are also used in connection with “mining”
13
     cryptocurrency. Cryptomining is a process that allows the public to generate cryptocurrency or digital
14
     tokens through solving complex mathematical equations. The process involves a race between miners to
15
     be the first to solve various codes. To compete with each other, cryptocurrency miners rely on
16
     computers with specialized hardware; the process often involves high energy and electricity usage. As
17
     the efficiency of CPUs (central processing units that were used to mine cryptocurrency) dwindled, GPUs
18
     became popular amongst the cryptocurrency mining community for their increased processing speed and
19
     overall greater efficiency.
20
            96.      Although NVIDIA’s GPUs were marketed primarily to computer gaming customers,
21
     increased demand for GPUs for cryptocurrency-related purposes, such as “mining,” provided an
22
     opportunity for NVIDIA to expand its GPUs to encompass new cryptomining customers. As NVIDIA
23
     entered this space, the Company stressed that its business focus remained on other customer bases—
24
     specifically on manufacturing GPUs for its gaming customers. As NVIDIA sales increased, the
25
     Company attributed GPU sales to the computer gaming community and other factors outside of
26
     cryptocurrency-related purposes.
27

28
                                                        25
                                     Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 27 of 55



 1
            97.     Starting from August 10, 2017, the Company issued multiple statements through SEC
 2
     filings, press releases, and conferences assuring the investing public that its business focus was not on
 3
     the cryptocurrency market, and that the small portion that was associated with cryptomining could
 4
     strategically manage the volatility of the cryptocurrency market.
 5
     False and Misleading Statements
 6
            August 10, 2017 Form 8-K, Press Release, and Conference Call
 7
            98.     On August 10, 2017, NVIDIA issued a press release which was also attached to its Form
 8
     8-K filed with the SEC, announcing its financial results for its second fiscal quarter ended July 30, 2017.
 9
     The press release stated that NVIDIA experienced a “record revenue . . . of $2.23 billion, up 56 percent
10
     from $1.43 billion a year earlier, and up 15 percent from $1.94 billion in the previous quarter.” The
11
     press release quoted Defendant Huang, who stated the business growth acceleration was due to
12
     “Datacenter revenue increas[ing] more than two and a half times[,]” “[a] growing number of car and
13
     robot-taxi companies . . . choosing our DRIVE PX self-driving computing platform. And in Gaming,
14
     increasingly the world’s most popular form of entertainment, we power the fastest growing platforms -
15
     GeForce and Nintendo Switch.”
16
            99.     The same day, August 10, 2017, the Company held a conference call to discuss
17
     NVIDIA’s earnings and operations with investors and analysts. Responding to questions on how
18
     NVIDIA was managing the volatility in cryptocurrency markets, Defendant Huang asserted, “our
19
     strategy is to stay very, very close to the market. We understand its dynamics really well.” Defendant
20
     Huang maintained that NVIDIA would not be impacted by volatile cryptocurrency markets since “the
21
     larger of a GPU company you are, the greater ability you could absorb the volatility.” Huang also
22
     emphasized NVIDIA’s “ability to rock and roll with this market as it goes.”
23
            September 6, 2017 Presentation at the Citi Global Technology Conference
24
            100.    On September 6, 2017, NVIDIA presented at the Citi Global Technology Conference. At
25
     the conference, CFO Kress responded to an inquiry regarding what measures NVIDIA had taken “to
26
     avoid cannibalization of core gaming market” from the increased demand of cryptocurrency miners.
27
     Kress noted that “we covered most of cryptocurrency with our cryptocards that we had developed.” She
28
                                                       26
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 28 of 55



 1
     additionally asserted NVIDIA’s “ability, given the breadth of GPUs that we already build, to develop
 2
     GPUs exclusively for cryptocurrency” and that NVIDIA was able “to serve that market quite effectively,
 3
     and we will serve that market effectively.”
 4
            November 9, 2017 Form 8-K, Press Release, and Conference Call
 5
            101.    On November 9, 2017, NVIDIA announced its financial results for its third fiscal quarter
 6
     ended October 29, 2017 in a press release also attached to the Company’s Form 8-K filed with the SEC.
 7
     The press release stated, “record revenue . . . of $2.64 billion, up 32 percent from $2.00 billion a year
 8
     earlier, and up 18 percent from $2.23 billion in the previous quarter.” CEO Huang, as quoted in the press
 9
     release, stated NVIDIA’s revenue growth was due to a number of factors such as, “Volta GPU [being]
10
     embraced by every major internet and cloud service provider and computer maker” NVIDIA’s “new
11
     TensorRT inference acceleration platform open[ing] us to growth in hyperscale datacenters”; “GeForce
12
     and Nintendo Switch are tapped into the strongest growth dynamics of gaming”; and the Company’s
13
     “new DRIVE PX Pegasus for robotaxis [being] adopted by companies around the world.”
14
            102.    NVIDIA also held a conference call the same day to discuss the Company’s earnings and
15
     operations with investors and analysts. During the call, Kress assured that while “GPU sales . . .
16
     benefited from continued cryptocurrency mining” NVIDIA “remain[s] nimble in our approach to the
17
     cryptocurrency market.” Defendant Kress also stressed to investors that the Company’s cryptocurrency-
18
     related business would “not distract us from focusing on our core Gaming market.” An analyst on the
19
     call questioned “why should we think that crypto won’t impact the gaming demand in the future?”
20
     Huang responded by stating “longer term, the way to think about that is . . . crypto is small for us but not
21
     0.” Defendant Huang continued to downplay the importance cryptomining had on NVIDIA’s growth,
22
     and stated that “when you think about crypto in the context of our company overall, the thing to
23
     remember is that we’re the largest GPU computing company in the world. And our overall GPU
24
     business is really sizable and we have multiple segments.” Huang additionally stated, “crypto usage of
25
     GPUs will be small but not 0 for some time.”
26
27

28
                                                       27
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 29 of 55



 1          November 29, 2017 Presentation at the Credit Suisse Technology, Media, and Telecom
            Conference
 2
            103.    On November 29, 2017, NVIDIA presented at the Credit Suisse Technology, Media and
 3
     Telecom Conference. An analyst from the conference noted “it was the first time that [NVIDIA] had
 4
     mentioned cryptocurrency as being partly . . . driving the gaming side of the business.” NVIDIA
 5
     acknowledged at the conference that cryptomining did make up some portion of the sales it previously
 6
     attributed to gaming GPUs. Defendant Kress still further downplayed the impact cryptocurrency had on
 7
     the Company’s gaming sales, stating that “there probably is some residual amount or some small amount
 8
     in terms of that . . . [w]e do believe the majority does reside in terms of our overall crypto card.”
 9
            104.    The Company’s GPU sales continued to increase even as cryptocurrency prices began to
10
     decline in early 2018. NVIDIA attributed this to the “pent up demand” of gaming consumers for
11
     affordable GPUs after the rise of GPU prices from the increased cryptomining demand. The results were
12
     inventory constraints. Meanwhile, NVIDIA continued to reassure investors that cryptomining was
13
     merely a small portion of its business and that the declining cryptocurrency market would not negatively
14
     impact the Company.
15
            February 8, 2018 Form 8-K, Press Release, and Conference Call
16
            105.    On February 8, 2018, NVIDIA announced its financial results for its fourth quarter and
17
     full year ended January 28, 2018 in a press release also attached the Company’s Form 8-K filed with the
18
     SEC. The press release stated, “record revenue . . . of $2.91 billion, up 34 percent from $2.17 billion a
19
     year earlier, and up 10 percent from $2.64 billion in the previous quarter.” As quoted in the press
20
     release, Defendant Huang attributed the revenue growth to “software developers working in AI, self-
21
     driving cars, and a broad range of other fields [that] continued to discover the acceleration and money-
22
     saving benefits of our GPU computing platform.”
23
            106.    The same day, NVIDIA held a conference call to discuss the Company’s earnings and
24
     operations with investors and analysts. During the call, Defendant Kress stated that the Company “met
25
     some of this [cryptocurrency] demand with a dedicated board in our OEM business and some was met
26
     with our gaming GPUs. This contributed to lower than historical channel inventory levels of our gaming
27
     GPUs throughout the quarter.” Although Defendant Kress acknowledged that the “overall contribution
28
                                                        28
                                     Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 30 of 55



 1
     of cryptocurrency to our business . . . was a higher percentage of revenue than the prior quarter,” she
 2
     stressed that the Company’s “main focus remains on our core gaming market.” During the call,
 3
     Defendant Huang told investors “there is a fairly sizable pent up demand going into this quarter” for
 4
     NVIDIA’s GPUs. Defendant Huang further stated that the GPU supply “channel is relatively lean,” and
 5
     the Company was “working really hard to get GPUs down to the marketplace for the gamers.”
 6
            February 26, 2018 Presentation at the Morgan Stanley Technology, Media
 7
            107.    On February 26, 2018, NVIDIA presented at the Morgan Stanley Technology, Media &
 8
     Telecom Conference. During the conference, an analyst questioned why NVIDIA’s GPU supplies were
 9
     constrained and how NVIDIA was prioritizing sales to meet the constraint. In response, Defendant Kress
10
     stated that the “channels had been influenced by not only the strength of the overall gaming that we had
11
     seen for the overall holiday season, but also the large uptick that we’ve seen in the overall valuation of
12
     cryptocurrency.” Kress additionally stated that the Company’s focus was on “mak[ing] sure [] gamers
13
     worldwide receive the cards that we want to do.” Kress further reassured investors, stating that, “we do
14
     believe we can serve [cryptocurrency miners] primarily with those specialized cards and that’s going to
15
     be our goal going forward” and “we’re going to really try our hardest to really focus our overall GPUs
16
     for gaming for overall gamers going forward.”
17
            February 28, 2018 10-K
18
            108.    On February 28, 2018, the Company filed with the SEC its annual report for the fiscal
19
     year ended January 28, 2018 on a Form 10-K (the “2018 10-K”), which was signed by the Individual
20
     Defendants.
21
            109.    The 2018 10-K, regarding factors that could affect their future results and operations,
22
     included “fluctuations in the demand for our products related to cryptocurrencies.”
23
            110.    The 2018 10-K additionally stated the following with regard to its revenue growth:
24
            GPU Business. GPU business revenue increased by 40% in fiscal year 2018 compared to
25          fiscal year 2017 led by growth in gaming, datacenter and professional visualization.
            Revenue from sales of GeForce GPU products for gaming increased over 20%, reflecting
26
            continued strong demand for our Pascal-based GPU products. Datacenter revenue,
27          including Tesla, GRID and DGX, increased 133%, reflecting strong demand from
            hyperscale and cloud customers for deep learning training and accelerated GPU
28          computing as well as demand for HPC, DGX AI supercomputing and GRID
                                                       29
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 31 of 55



 1           virtualization platforms. Revenue from Quadro GPUs for professional visualization
             increased by 12% due primarily to higher sales in both high end desktop and mobile
 2           workstation products. Revenue from GeForce GPU products for mainstream PC OEMs
             increased by over 90% due primarily to strong demand for GPU products targeted for
 3
             cryptocurrency mining.
 4           111.    Attached to the 2018 10-K were certifications pursuant to Rule 13a-14(a) and 15d-14(a)
 5   under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Huang and
 6   Kress, attesting to the accuracy of the 2018 10-K.
 7           April 6, 2018 Proxy Statement
 8           112.    The Company filed its 2018 Proxy Statement with the SEC on April 6, 2018. Defendants
 9   Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and Stevens solicited
10   the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material
11   misstatements and omissions.4
12           113.    The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct, that:
13
             We expect our directors, executives and employees to conduct themselves with the
14           highest degree of integrity, ethics and honesty. Our credibility and reputation depend
             upon the good judgment, ethical standards and personal integrity of each director,
15           executive and employee. We have a Code of Conduct that applies to our executive
16           officers, directors and employees, including our principal executive officer, principal
             financial officer and principal accounting officer. We also have a Financial Team Code of
17           Conduct that applies to our executive officers, directors and members of our finance
             department. We regularly review our Code of Conduct and related policies to ensure that
18           they provide clear guidance to our directors, executives and employees.
19           114.    The 2018 Proxy Statement was false and misleading because, despite assertions to the

20   contrary, its Code of Conduct was not followed, as evidenced by the numerous false and misleading

21   statements alleged herein, the insider trading engaged in by ten of the Individual Defendants, and the

22   Individual Defendants’ failures to report violations of the Code of Conduct.

23           115.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

24   misleading with regard to executive compensation in that they purported to employ “pay-for-

25

26   4
      Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
     negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
27   Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
     reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to
28   these allegations and related claims.
                                                          30
                                       Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 32 of 55



 1
     performance” elements, including equity awards designed to align “[Named Executive Officers’]
 2
     interests with those of our stockholders” while failing to disclose that the Company’s share price was
 3
     artificially inflated as a result of false and misleading statements alleged herein.
 4
             116.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) NVIDIA’s GPU
 5
     sales growth was significantly affected by the demand for GPUs for use in cryptocurrency related
 6
     activities; (2) the Company had not mastered its inventory channel; (3) the Company was unable to
 7
     adapt to the volatility of the cryptocurrency market; (4) while the price of cryptocurrencies fell, the
 8
     Company continued to inject mid-range GPUs into the inventory channel, disguising stagnating
 9
     cryptomining-related growth; (5) the increased supply of midrange GPUs to the inventory channel
10
     would foreseeably lead to 3 months of oversupply in the channel; and (6) the Company failed to
11
     maintain internal controls. Due to the foregoing, Defendants’ statements regarding the Company’s
12
     business, operations, and prospects were materially false, misleading, and lacked a reasonable basis in
13
     fact at all relevant times.
14
         May 10, 2018 Form 8-K, Press Release, and Conference Call
15
             117.    On May 10, 2018, NVIDIA announced its financial results for the first quarter ended
16
     April 29, 2018 in a press release also attached to the Company’s Form 8-K filed with the SEC. The press
17
     release stated, “record revenue . . . of $3.21 billion, up 66 percent from $1.94 billion a year earlier, and
18
     up 10 percent from $2.91 billion in the previous quarter.” As quoted in the press release, Defendant
19
     Huang, attributed the revenue growth to the Company’s “datacenter business [that] achieved another
20
     record and [that] gaming remained strong.”
21
             118.    The same day, NVIDIA held a conference call to discuss the Company’s earnings and
22
     operations with investors and analysts. During the call, Defendant Huang again maintained to investors
23
     that NVIDIA’s gaming GPU sales were not driven by cryptocurrency miners. Specifically, Defendant
24
     Huang stated “we try to as transparently review our numbers as best we can. Our strategy is to create a
25
     SKU that allows the crypto miners to fulfill their needs . . . . And to . . . as much as possible, fulfill their
26
     demand that way.”
27

28
                                                        31
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 33 of 55



 1
            May 16, 2018 Annual Shareholder Meeting
 2
            119.    On May 16, 2018, NVIDIA held its annual shareholder meeting. During the meeting,
 3
     Defendant Huang continued to downplay the impact of cryptocurrency mining importance on NVIDIA’s
 4
     growth stating, “Ethereum and crypto mining is a recent GPU application. It is a bonus in our business,
 5
     but volatile. It’s not really a factor in our core business. We have great growth drivers without crypto.”
 6
     Defendant Huang outlined to investors that “our core businesses in gaming and high-performance
 7
     computing and artificial intelligence and in self driving cars are doing so well that with or without
 8
     crypto mining, we have a growth – we have a wonderful growth business behind us.”
 9
            120.    The statements in ¶¶ 99-112 and 118-120 were materially false and misleading, and they
10
     failed to disclose material facts necessary to make the statements made not false and misleading.
11
     Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) NVIDIA’s
12
     GPU sales growth was significantly affected by the demand for GPUs for use in cryptocurrency related
13
     activities; (2) the Company had not mastered its inventory channel; (3) the Company was unable to
14
     adapt to the volatility of the cryptocurrency market; (4) while the price of cryptocurrencies fell, the
15
     Company continued to inject mid-range GPUs into the inventory channel, disguising stagnating
16
     cryptomining-related growth; (5) the increased supply of midrange GPUs to the inventory channel
17
     would foreseeably lead to 3 months of oversupply in the channel; and (6) the Company failed to
18
     maintain internal controls. As a result of the foregoing, the Company’s public statements were
19
     materially false and misleading at all relevant times.
20
               The Truth Begins to Emerge While False and Misleading Statements Continue
21
            121.    On August 16, 2018, NVIDIA filed a current report on Form 8-K with the SEC lowering
22
     its revenue guidance around 2.2% for the third fiscal quarter. In addition, the Company revealed low
23
     expectations for any significant growth arising from cryptocurrency miners through the end of the year.
24
     NVIDIA also reported that its inventory of GPUs had ballooned more than 30% from the quarter before.
25
     As analysts and investors absorbed the disclosures, NVIDIA shares declined by $12.62 per share, or
26
     4.9%. Despite the disclosures, the Company did not appropriately address the public’s concerns over the
27
     decrease in GPU sales.
28
                                                       32
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 34 of 55



 1
             122.    Indeed, the same day, the Company held a conference call with analysts and investors.
 2
     During the call, Defendant Huang blamed the ballooning inventories on the launch of NVIDIA’s new
 3
     GPU product, which featured NVIDIA’s “Turing Architecture.” Defendant Huang assured investors that
 4
     the overstocked inventory would “work itself out.” Huang also asserted that NVIDIA was “not
 5
     concerned about the channel inventory” and that those at NVIDIA “are masters at managing our
 6
     channel, and we understand the channel very well.”
 7
             123.    The statements in ¶¶ 122-123 were materially false and misleading, and they failed to
 8
     disclose material facts necessary to make the statements made not false and misleading. Specifically, the
 9
     Individual Defendants improperly failed to disclose, inter alia, that: (1) the Company had not mastered
10
     its inventory channel; (2) the Company was unable to adapt to the volatility of the cryptocurrency
11
     market; (3) while the price of cryptocurrencies fell, the Company continued to inject mid-range GPUs
12
     into the inventory channel, disguising stagnating cryptomining-related growth; (4) the increased supply
13
     of midrange GPUs to the inventory channel would foreseeably lead to 3 months of oversupply in the
14
     channel, and; (5) the Company failed to maintain internal controls. As a result of the foregoing, the
15
     Company’s public statements were materially false and misleading at all relevant times.
16
                                                The Truth Fully Emerges
17
             124.    On November 15, 2018, NVIDIA revealed in a press release also attached to a Form 8-K
18
     filed with the SEC that the Company’s revenue would decline over 7% for the fourth fiscal quarter
19
     ending January 27, 2019. The significant cut in the Company’s revenue guidance was in stark contrast to
20
     the growth investors were led to expect. The Company blamed its poor financial results on the decreased
21
     demand from cryptocurrency-related customers which led to an oversupplied inventory of midrange
22
     GPUs. According to Defendants Huang and Kress, the inventory of GPUs in the channel had built up
23
     before the rapid decline of cryptomining. For example, in the press release, Defendant Huang stated
24
     “[o]ur near-term results reflect excess channel inventory post the crypto-currency boom, which will be
25
     corrected.” Defendant Kress additionally commented, “[o]ur gaming revenue outlook for the fourth
26
     quarter of fiscal 2019 is impacted by the expected work-down of Pascal mid-range gaming card
27
     inventory in the channel . . . .”
28
                                                            33
                                         Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 35 of 55



 1
            125.    Consequently, NVIDIA stated it would halt shipments of any mid-range GPUs into the
 2
     channel for at least a full quarter. The disclosures directly contradicted the Company’s prior statements
 3
     and assurances that it would not be negatively impacted by the volatility of the cryptocurrency markets.
 4
     Although NVIDIA claimed it would need an entire 3 months to correct the overstocked inventory
 5
     channel, analysts questioned the Company’s ability to do so, noting it could even take three whole
 6
     quarters to resolve.
 7
                                    Repurchases During the Relevant Period
 8
            126.    During the period in which the Company made false and misleading statements and
 9
     omissions, the Individual Defendants caused the Company to initiate repurchases of its common stock at
10
     artificially inflated prices that substantially damaged the Company. In total, the Company spent an
11
     aggregate amount of over $1.1 billion to repurchase 4.8 million shares of its own common stock at
12
     artificially inflated prices from August 28, 2017 through October 28, 2018.
13
            127.    As the Company stock was actually only worth $144.70 per share, the price at closing on
14
     November 19, 2018, the Company overpaid approximately $404.3 million in total for these repurchases.
15
            128.    According to the Company’s Form 10-Q filed with the SEC on November 21, 2017,
16
     between August 28, 2017 and September 24, 2017, the Individual Defendants caused the Company to
17
     repurchase 1 million shares of its own common stock at an average price per share of approximately
18
     $180.56, for a total cost to the Company of approximately $180.6 million.
19
            129.     Due to the artificial inflation of the Company’s stock price caused by misrepresentations
20
     made and/or caused to be made by the Individual Defendants, the Company paid on average $35.86
21
     more than the actual worth of each share between August 28, 2017 and September 24, 2017. Thus, the
22
     total over payment by the Company for repurchases of its own stock between August 28, 2017 and
23
     September 24, 2017 was over $35.8 million.
24
            130.    According to the Company’s Form 10-Q filed with the SEC on May 22, 2018, between
25
     January 29, 2018 and February 25, 2018, the Individual Defendants caused the Company to repurchase 2
26
     million shares of its own common stock at an average price per share of approximately $238.63, for a
27
     total cost to the Company of approximately $477.3 million.
28
                                                       34
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 36 of 55



 1
            131.    Due to the artificial inflation of the Company’s stock price caused by misrepresentations
 2
     made and/or caused to be made by the Individual Defendants, the Company paid on average $93.93
 3
     more than the actual worth of each share between January 29, 2018 and February 25, 2018. Thus, the
 4
     total over payment by the Company for repurchases of its own stock between January 29, 2018 and
 5
     February 25, 2018 was over $187.8 million.
 6
            132.   According to the Company’s Form 10-Q filed with the SEC on May 22, 2018, between
 7
     February 26, 2018 and March 25, 2018, the Individual Defendants caused the Company to repurchase 1
 8
     million shares of its own common stock at an average price per share of approximately $236.25, for a
 9
     total cost to the Company of approximately $236.3 million.
10
            133.    Due to the artificial inflation of the Company’s stock price caused by misrepresentations
11
     made and/or caused to be made by the Individual Defendants, the Company paid on average $91.55
12
     more than the actual worth of each share between February 26, 2018 and March 25, 2018. Thus, the total
13
     over payment by the Company for repurchases of its own stock between February 26, 2018 and March
14
     25, 2018 was over $91.5 million.
15
            134.   According to the Company’s Form 10-Q filed with the SEC on November 15, 2018,
16
     between the months of July 30, 2018 and August 26, 2018, the Individual Defendants caused the
17
     Company to repurchase 116,000 shares of its own common stock at an average price per share of
18
     approximately $240.87, for a total cost to the Company of approximately $27.9 million.
19
            135.    Due to the artificial inflation of the Company’s stock price caused by misrepresentations
20
     made and/or caused to be made by the Individual Defendants, the Company paid on average $96.17
21
     more than the actual worth of each share between July 30, 2018 and August 26, 2018. Thus, the total
22
     over payment by the Company for repurchases of its own stock between July 30, 2018 and August 26,
23
     2018 was over $11.1 million.
24
            136.   According to the Company’s Form 10-Q filed with the SEC on November 15, 2018,
25
     between the months of August 27, 2018 and September 23, 2018, the Individual Defendants caused the
26
     Company to repurchase 567,000 shares of its own common stock at an average price per share of
27
     approximately $266.07, for a total cost to the Company of approximately $150.9 million.
28
                                                       35
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 37 of 55



 1
             137.     Due to the artificial inflation of the Company’s stock price caused by misrepresentations
 2
     made and/or caused to be made by the Individual Defendants, the Company paid on average $121.37
 3
     more than the actual worth of each share between August 27, 2018 and September 23, 2018. Thus, the
 4
     total over payment by the Company for repurchases of its own stock between August 27, 2018 and
 5
     September 23, 2018 was over $68.8 million.
 6
             138.    According to the Company’s Form 10-Q filed with the SEC on November 15, 2018,
 7
     between the months of September 24, 2018 and October 28, 2018, the Individual Defendants caused the
 8
     Company to repurchase 82,000 shares of its own common stock at an average price per share of
 9
     approximately $255.41, for a total cost to the Company of approximately $20.9 million.
10
             139.     Due to the artificial inflation of the Company’s stock price caused by misrepresentations
11
     made and/or caused to be made by the Individual Defendants, the Company paid on average $110.71
12
     more than the actual worth of each share between September 24, 2018 and October 28, 2018. Thus, the
13
     total over payment by the Company for repurchases of its own stock between September 24, 2018 and
14
     October 28, 2018 was over $9.1 million.
15
             140.    In total, the Company overpaid an aggregate amount of approximately $404.3 million for
16
     repurchases of its own stock during the period of time in which the Company made false and misleading
17
     statements and omissions.
18
                                               DAMAGES TO NVIDIA
19
             141.    As a direct and proximate result of the Individual Defendants’ conduct, NVIDIA has lost
20
     and expended, and will lose and expend, many millions of dollars.
21
             142.    Such expenditures include, but are not limited to, legal fees associated with the Securities
22
     Class Actions filed against the Company, its President and CEO, and its Vice President and CFO, and
23
     amounts paid to outside lawyers, accountants, and investigators in connection thereto.
24
             143.    Such losses include, but are not limited to, approximately $404 million that the Company
25
     overpaid, at the direction of the Individual Defendants, for the Company’s repurchases of its own stock
26
     at artificially inflated prices.
27

28
                                                           36
                                        Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 38 of 55



 1
             144.    Additionally, these expenditures include, but are not limited to, handsome compensation
 2
     and benefits paid to the Individual Defendants who breached their fiduciary duties to the Company,
 3
     including bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the
 4
     Individual Defendants who breached their fiduciary duties to the Company.
 5
             145.    As a direct and proximate result of the Individual Defendants’ conduct, NVIDIA has also
 6
     suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that will
 7
     plague the Company’s stock in the future due to the Company’s and their misrepresentations and the
 8
     Individual Defendants’ breaches of fiduciary duties and unjust enrichment.
 9
                                         DERIVATIVE ALLEGATIONS
10
             146.    Plaintiff brings this action derivatively and for the benefit of NVIDIA to redress injuries
11
     suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary duties
12
     as directors and/or officers of NVIDIA, waste of corporate assets, unjust enrichment, and violations of
13
     Sections 14(a), 10(b) and 20(a) of the Exchange Act, as well as the aiding and abetting thereof.
14
             147.    NVIDIA is named solely as a nominal party in this action. This is not a collusive action
15
     to confer jurisdiction on this Court that it would not otherwise have.
16
             148.    Plaintiff is, and has continuously been at all relevant times, a shareholder of NVIDIA.
17
     Plaintiff will adequately and fairly represent the interests of NVIDIA in enforcing and prosecuting its
18
     rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce
19
     and prosecute this action.
20
                                     DEMAND FUTILITY ALLEGATIONS
21
             149.    Plaintiff incorporates by reference and re-alleges each and every allegation stated above
22
     as if fully set forth herein.
23
             150.    A pre-suit demand on the Board of NVIDIA is futile and, therefore, excused. At the time
24
     of filing of this action, the Board consists of the following eleven Individual Defendants: Defendants
25
     Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and Stevens
26
     (collectively, the “Directors”). Plaintiff needs only to allege demand futility as to six of the eleven
27
     Directors that were on the Board at the time this action was commenced.
28
                                                        37
                                     Verified Shareholder Derivative Complaint
               Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 39 of 55



 1
            151.    Demand is excused as to all of the Directors because each one of them faces, individually
 2
     and collectively, a substantial likelihood of liability as a result of the scheme they engaged in knowingly
 3
     or recklessly to make and/or cause the Company to make false and misleading statements and omissions
 4
     of material facts, while nine of them engaged in insider sales based on material non-public information,
 5
     netting proceeds of over $139.6 million, which renders them unable to impartially investigate the
 6
     charges and decide whether to pursue action against themselves and the other perpetrators of the
 7
     scheme.
 8
            152.    In complete abdication of their fiduciary duties, the Directors either knowingly or
 9
     recklessly participated in making and/or causing the Company to make the materially false and
10
     misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to make the
11
     Company appear more profitable and attractive to investors. As a result of the foregoing, the Directors
12
     breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and
13
     demand upon them is futile, and thus excused.
14
            153.    Additional reasons that demand on Defendant Huang is futile follow. Defendant Huang is
15
     the co-founder of the Company and has served as the Company’s President and CEO since its inception.
16
     He also serves as a member of the Board. Thus, as the Company admits, he is a non-independent
17
     director. The Company provides Defendant Huang with his principal occupation, and he receives
18
     handsome compensation, including $12,993,532 during the fiscal year ended January 28, 2018.
19
     Defendant Huang was ultimately responsible for all of the false and misleading statements and
20
     omissions that were made, including those contained in the foregoing earnings calls and press releases,
21
     most of which he personally made statements in, and the 2018 10-K, which he signed and signed a SOX
22
     certification for. As the Company’s highest officer and as a trusted Company director, he conducted
23
     little, if any, oversight of the Company’s engagement in the scheme to make false and misleading
24
     statements, consciously disregarded his duties to monitor such controls over reporting and engagement
25
     in the scheme, and consciously disregarded his duties to protect corporate assets. His insider sale before
26
     the fraud was exposed, which yielded at least $18.2 million in proceeds, demonstrates his motive in
27
     facilitating and participating in the fraud. Moreover, Defendant Huang is a defendant in the Securities
28
                                                       38
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 40 of 55



 1
     Class Actions. For these reasons, too, Defendant Huang breached his fiduciary duties, faces a substantial
 2
     likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
 3
     therefore, excused.
 4
            154.    Additional reasons that demand on Defendant Burgess is futile follow. Defendant
 5
     Burgess has served as a Company director since 2011 and serves as Chair of the Compensation
 6
     Committee. Defendant Burgess receives handsome compensation, including $359,066 during the fiscal
 7
     year ended January 28, 2018. As a Company director he conducted little, if any, oversight of the
 8
     Company’s engagement in the scheme to make false and misleading statements, consciously disregarded
 9
     his duties to monitor such controls over reporting and engagement in the scheme, and consciously
10
     disregarded his duties to protect corporate assets. Furthermore, Defendant Burgess signed, and thus
11
     personally made the false and misleading statements in, the 2018 10-K. For these reasons, too,
12
     Defendant Burgess breached his fiduciary duties, faces a substantial likelihood of liability, is not
13
     independent or disinterested, and thus demand upon him is futile and, therefore, excused.
14
            155.    Additional reasons that demand on Defendant Coxe is futile follow. Defendant Coxe has
15
     served as a Company director since 1993 and serves on the Compensation Committee. Defendant Coxe
16
     receives handsome compensation, including $359,066 during the fiscal year ended January 28, 2018. As
17
     a long-time Company director he conducted little, if any, oversight of the Company’s engagement in the
18
     scheme to make false and misleading statements, consciously disregarded his duties to monitor such
19
     controls over reporting and engagement in the scheme, and consciously disregarded his duties to protect
20
     corporate assets. Furthermore, Defendant Coxe signed, and thus personally made the false and
21
     misleading statements in, the 2018 10-K. For these reasons, too, Defendant Coxe breached his fiduciary
22
     duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus demand
23
     upon him is futile and, therefore, excused.
24
            156.    Additional reasons that demand on Defendant Drell is futile follow. Defendant Drell has
25
     served as a Company director since 2015 and serves on the Compensation Committee. Defendant Drell
26
     receives handsome compensation, including $359,066 during the fiscal year ended January 28, 2018. As
27
     a Company director she conducted little, if any, oversight of the Company’s engagement in the scheme
28
                                                       39
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 41 of 55



 1
     to make false and misleading statements, consciously disregarded her duties to monitor such controls
 2
     over reporting and engagement in the scheme, and consciously disregarded her duties to protect
 3
     corporate assets. Defendant Drell signed, and thus personally made the false and misleading statements,
 4
     in the 2018 10-K. Her insider sales before the fraud was exposed, which yielded at least $1.3 million in
 5
     proceeds, demonstrate her motive in facilitating and participating in the fraud. For these reasons, too,
 6
     Defendant Drell breached her fiduciary duties, faces a substantial likelihood of liability, is not
 7
     independent or disinterested, and thus demand upon her is futile and, therefore, excused.
 8
            157.    Additional reasons that demand on Defendant Gaither is futile follow. Defendant Gaither
 9
     has served as a Company director since 1998 and serves on the Nominating and Corporate Governance
10
     Committee. Defendant Gaither receives handsome compensation, including $359,066 during the fiscal
11
     year ended January 28, 2018. As a long-time Company director he conducted little, if any, oversight of
12
     the Company’s engagement in the scheme to make false and misleading statements, consciously
13
     disregarded his duties to monitor such controls over reporting and engagement in the scheme, and
14
     consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Gaither signed,
15
     and thus personally made the false and misleading statements, in the 2018 10-K. His insider sale before
16
     the fraud was exposed, which yielded at least $21.3 million in proceeds, demonstrates his motive in
17
     facilitating and participating in the fraud. For these reasons, too, Defendant Gaither breached his
18
     fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus
19
     demand upon him is futile and, therefore, excused.
20
            158.    Additional reasons that demand on Defendant Hudson is futile follow. Defendant Hudson
21
     has served as a Company director since 2013 and serves as a member of the Audit Committee.
22
     Defendant Hudson receives handsome compensation, including $359,066 during the fiscal year ended
23
     January 28, 2018. As a Company director she conducted little, if any, oversight of the Company’s
24
     engagement in the scheme to make false and misleading statements, consciously disregarding her duties
25
     to monitor such controls over reporting and engagement in the scheme, and consciously disregarded her
26
     duties to protect corporate assets. Defendant Hudson signed, and thus personally made the false and
27
     misleading statements, in the 2018 10-K. Her insider sales before the fraud was exposed, which yielded
28
                                                       40
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 42 of 55



 1
     at least $3.9 million in proceeds, demonstrates her motive in facilitating and participating in the fraud.
 2
     For these reasons, too, Defendant Hudson breached her fiduciary duties, faces a substantial likelihood of
 3
     liability, is not independent or disinterested, and thus demand upon her is futile and, therefore, excused.
 4
            159.    Additional reasons that demand on Defendant Jones is futile follow. Defendant Jones has
 5
     served as a Company director since 1993 and serves as a member of the Compensation Committee and
 6
     Chair of the Nominating and Corporate Governance Committee. Defendant Jones receives handsome
 7
     compensation, including $359,066 during the fiscal year ended January 28, 2018. As a long-time
 8
     Company director he conducted little, if any, oversight of the Company’s engagement in the scheme to
 9
     make false and misleading statements, consciously disregarded his duties to monitor such controls over
10
     reporting and engagement in the scheme, and consciously disregarded his duties to protect corporate
11
     assets. Defendant Jones signed, and thus personally made the false and misleading statements in, the
12
     2018 10-K. His insider sales before the fraud was exposed, which yielded at least $42.8 million in
13
     proceeds, demonstrates his motive in facilitating and participating in the fraud. For these reasons, too,
14
     Defendant Jones breached his fiduciary duties, faces a substantial likelihood of liability, is not
15
     independent or disinterested, and thus demand upon him is futile and, therefore, excused.
16
            160.    Additional reasons that demand on Defendant McCaffery is futile follow. Defendant
17
     McCaffery has served as a Company director since 2015 and serves as Chair of the Audit Committee.
18
     Defendant McCaffery receives handsome compensation, including $359,066 during the fiscal year
19
     ended January 28, 2018. As a Company director he conducted little, if any, oversight of the Company’s
20
     engagement in the scheme to make false and misleading statements, consciously disregarded his duties
21
     to monitor such controls over reporting and engagement in the scheme, and consciously disregarded his
22
     duties to protect corporate assets. Defendant McCaffery signed, and thus personally made the false and
23
     misleading statements in, the 2018 10-K. For these reasons, too, Defendant McCaffery breached his
24
     fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus
25
     demand upon him is futile and, therefore, excused.
26
            161.    Additional reasons that demand on Defendant Perry is futile follow. Defendant Perry has
27
     served as a Company director since 2005 and serves as a member of the Audit Committee and the
28
                                                       41
                                    Verified Shareholder Derivative Complaint
             Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 43 of 55



 1
     Nominating and Corporate Governance Committee. Defendant Perry receives handsome compensation,
 2
     including $359,066 during the fiscal year ended January 28, 2018. As a long-time Company director he
 3
     conducted little, if any, oversight of the Company’s engagement in the scheme to make false and
 4
     misleading statements, consciously disregarded his duties to monitor such controls over reporting and
 5
     engagement in the scheme, and consciously disregarded his duties to protect corporate assets. Defendant
 6
     Perry signed, and thus personally made the false and misleading statements in, the 2018 10-K. His
 7
     insider sales before the fraud was exposed, which yielded at least $6.6 million in proceeds, demonstrate
 8
     his motive in facilitating and participating in the fraud.    For these reasons, too, Defendant Perry
 9
     breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or
10
     disinterested, and thus demand upon him is futile and, therefore, excused.
11
            162.    Additional reasons that demand on Defendant Seawell is futile follow. Defendant Seawell
12
     has served as a Company director since 1997 and serves as a member of the Compensation Committee.
13
     Defendant Seawell receives handsome compensation, including $359,066 during the fiscal year ended
14
     January 28, 2018. As a long-time Company director he conducted little, if any, oversight of the
15
     Company’s engagement in the scheme to make false and misleading statements, consciously disregarded
16
     his duties to monitor such controls over reporting and engagement in the scheme, and consciously
17
     disregarded his duties to protect corporate assets. Defendant Seawell signed, and thus personally made
18
     the false and misleading statements in, the 2018 10-K. His insider sales before the fraud was exposed,
19
     which yielded at least $10.9 million in proceeds, demonstrate his motive in facilitating and participating
20
     in the fraud. For these reasons, too, Defendant Seawell breached his fiduciary duties, faces a substantial
21
     likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
22
     therefore, excused.
23
            163.    Additional reasons that demand on Defendant Stevens is futile follow. Defendant Stevens
24
     has served as a Company director since 2008, and previously served as director from 1993-2006.
25
     Defendant Stevens sits on the Audit Committee and the Nominating and Corporate Governance
26
     Committee. Defendant Stevens receives handsome compensation, including $359,066 during the fiscal
27
     year ended January 28, 2018. As a long-time Company director he conducted little, if any, oversight of
28
                                                       42
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 44 of 55



 1
     the Company’s engagement in the scheme to make false and misleading statements, consciously
 2
     disregarded his duties to monitor such controls over reporting and engagement in the scheme, and
 3
     consciously disregarded his duties to protect corporate assets. Defendant Stevens signed, and thus
 4
     personally made the false and misleading statements in, the 2018 10-K. His insider sales before the fraud
 5
     was exposed, which yielded at least $25.1 million in proceeds, demonstrate his motive in facilitating and
 6
     participating in the fraud. For these reasons, too, Defendant Stevens breached his fiduciary duties, faces
 7
     a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him is
 8
     futile and, therefore, excused.
 9
            164.    Additional reasons that demand on the Board is futile follow.
10
            165.    As described above, nine of the Directors on the Board directly engaged in insider
11
     trading, in violation of federal law. Defendants Huang, Coxe, Drell, Gaither, Hudson, Jones, Perry,
12
     Seawell, and Stevens collectively received proceeds of over $139.6 million as a result of insider
13
     transactions executed during the period when the Company’s stock price was artificially inflated due to
14
     the false and misleading statements alleged herein. Therefore, demand in this case is futile as to them,
15
     and thus excused.
16
            166.    Demand in this case is excused because the Directors, all of whom are named as
17
     defendants in this action, control the Company and are beholden to each other. The Directors have
18
     longstanding business and personal relationships with each other and the other Individual Defendants
19
     that preclude them from acting independently and in the best interests of the Company and the
20
     shareholders. For example, Defendants Gaither and Coxe both serve as long-term Managing Directors at
21
     Sutter Hill Ventures. These conflicts of interest precluded the Directors from adequately monitoring the
22
     Company’s operations and internal controls and calling into question the Individual Defendants’
23
     conduct. Thus, any demand on the Directors would be futile.
24
            167.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight of the
25
     Company’s internal controls over public reporting and of the Company’s engagement in the Individual
26
     Defendants’ scheme to issue materially false and misleading statements to the public, and facilitate and
27
     disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
28
                                                          43
                                       Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 45 of 55



 1
     enrichment, and violations of the Exchange Act. In violation of the Code of Conduct, the Directors
 2
     failed to comply with the law. Thus, the Directors face a substantial likelihood of liability and demand is
 3
     futile as to them.
 4
             168.    NVIDIA has been and will continue to be exposed to significant losses due to the
 5
     wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves or
 6
     others who were responsible for that wrongful conduct to attempt to recover for NVIDIA any part of the
 7
     damages NVIDIA suffered and will continue to suffer thereby. Thus, any demand upon the Directors
 8
     would be futile.
 9
             169.    The Individual Defendants’ conduct described herein and summarized above could not
10
     have been the product of legitimate business judgment as it was based on bad faith and intentional,
11
     reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation from their violations
12
     of duty pursuant to the Company’s charter (to the extent such a provision exists). As a majority of the
13
     Directors face a substantial likelihood of liability, they are self-interested in the transactions challenged
14
     herein and cannot be presumed to be capable of exercising independent and disinterested judgment
15
     about whether to pursue this action on behalf of the shareholders of the Company. Accordingly, demand
16
     is excused as being futile.
17
             170.    The acts complained of herein constitute violations of fiduciary duties owed by NVIDIA
18
     officers and directors, and these acts are incapable of ratification.
19
             171.    The Directors may also be protected against personal liability for their acts of
20
     mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
21
     insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,
22
     monies belonging to the stockholders of NVIDIA. If there is a directors’ and officers’ liability insurance
23
     policy covering the Directors, it may contain provisions that eliminate coverage for any action brought
24
     directly by the Company against the Directors, known as, inter alia, the “insured-versus-insured
25
     exclusion.” As a result, if the Directors were to sue themselves or certain of the officers of NVIDIA,
26
     there would be no directors’ and officers’ insurance protection. Accordingly, the Directors cannot be
27
     expected to bring such a suit. On the other hand, if the suit is brought derivatively, as this action is
28
                                                        44
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 46 of 55



 1
     brought, such insurance coverage, if such an insurance policy exists, will provide a basis for the
 2
     Company to effectuate a recovery. Thus, demand on the Directors is futile and, therefore, excused.
 3
             172.    If there is no directors’ and officers’ liability insurance, then the Directors will not cause
 4
     NVIDIA to sue the Individual Defendants named herein, since, if they did, they would face a large
 5
     uninsured individual liability. Accordingly, demand is futile in that event, as well.
 6
             173.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of them, at
 7
     least six of the Directors, cannot consider a demand with disinterestedness and independence.
 8
     Consequently, a demand upon the Board is excused as futile.
 9
                                                    FIRST CLAIM
10
                                  Against Individual Defendants for Violations of
11
                                            Section 14(a) of the Exchange Act
12
             174.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
13
     above, as though fully set forth herein.
14
             175.    The Section 14(a) Exchange Act claims alleged herein are based solely on negligence.
15
     They are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
16
     Defendants. The Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff
17
     specifically disclaims any allegations of, reliance upon any allegation of, or reference to any allegation
18
     of fraud, scienter, or recklessness with regard to these nonfraud claims.
19
             176.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall be
20
     unlawful for any person, by use of the mails or by any means or instrumentality of interstate commerce
21
     or of any facility of a national securities exchange or otherwise, in contravention of such rules and
22
     regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the
23
     protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent or
24
     authorization in respect of any security (other than an exempted security) registered pursuant to section
25
     12 of this title [15 U.S.C. § 78l].”
26
             177.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no proxy
27
     statement shall contain “any statement which, at the time and in the light of the circumstances under
28
                                                         45
                                      Verified Shareholder Derivative Complaint
               Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 47 of 55



 1
     which it is made, is false or misleading with respect to any material fact, or which omits to state any
 2
     material fact necessary in order to make the statements therein not false or misleading.” 17 C.F.R.
 3
     §240.14a-9.
 4
             178.     Under the direction and watch of the Directors, the 2018 Proxy Statement failed to
 5
     disclose, inter alia, that: (1) NVIDIA’s GPU sales growth was significantly affected by the demand for
 6
     GPUs for use in cryptocurrency related activities; (2) the Company had not mastered its inventory
 7
     channel; (3) the Company was unable to adapt to the volatility of the cryptocurrency market; (4) while
 8
     the price of cryptocurrencies fell, the Company continued to inject mid-range GPUs into the inventory
 9
     channel, disguising stagnating cryptomining-related growth; (5) the increased supply of midrange GPUs
10
     to the inventory channel would foreseeably lead to 3 months of oversupply in the channel; and (6) the
11
     Company failed to maintain internal controls.
12
             179.     The Individual Defendants also caused the 2018 Proxy Statement to be false and
13
     misleading with regard to executive compensation in that they purported to employ “pay-for-
14
     performance” elements including equity awards designed to align “[Named Executive Officers’]
15
     interests with those of our stockholders” while failing to disclose that the Company’s share price was
16
     being artificially inflated by the false and misleading statements made by the Individual Defendants as
17
     alleged herein, and therefore any compensation based on the Company’s financial performance was
18
     artificially inflated.
19
             180.     The 2018 Proxy Statement also made references to the Codes. The Codes required the
20
     Company and the Individual Defendants to abide by relevant laws and regulations, make accurate and
21
     non-misleading public disclosures, and not engage in insider trading. By engaging issuing false and
22
     misleading statements to the investing public and insider trading, the Individual Defendants violated the
23
     Codes. The 2018 Proxy Statement failed to disclose these violations and also failed to disclose that the
24
     Codes’ terms were being violated.
25
             181.     In the exercise of reasonable care, the Individual Defendants should have known that by
26
     misrepresenting or failing to disclose the foregoing material facts, the statements contained in the 2018
27
     Proxy Statement were materially false and misleading. The misrepresentations and omissions were
28
                                                        46
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 48 of 55



 1
     material to Plaintiff in voting on the matters set forth for shareholder determination in the 2018 Proxy
 2
     Statements, including, but not limited to, election of directors, ratification of an independent auditor, and
 3
     the approval of executive compensation.
 4
            182.    The false and misleading elements of the 2018 Proxy Statement led to the re-election of
 5
     Defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and
 6
     Stevens, which allowed them to continue breaching their fiduciary duties to NVIDIA.
 7
            183.    The Company was damaged as a result of the Individual Defendants’ material
 8
     misrepresentations and omissions in the 2018 Proxy Statement.
 9
            184.    Plaintiff on behalf of NVIDIA has no adequate remedy at law.
10
                                                 SECOND CLAIM
11
     Against Individual Defendants for Violations of Section 10(b) and Rule 10b-5 of the Exchange Act
12
            185.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
13
     above, as though fully set forth herein.
14
            186.    The Individual Defendants participated in a scheme to defraud with the purpose and
15
     effect of defrauding NVIDIA. Not only is NVIDIA now defending claims that it violated Section 10(b)
16
     of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also a victim of
17
     the unlawful scheme perpetrated upon NVIDIA by the Individual Defendants. With the price of its
18
     common stock trading at artificially-inflated prices due to the Individual Defendants’ misconduct, the
19
     Individual Defendants caused the Company to repurchase over a billion dollars of its own shares on the
20
     open market at artificially-inflated prices, damaging NVIDIA.
21
            187.    During the Relevant Period, the Individual Defendants also individually and in concert,
22
     directly and indirectly, by the use and means of instrumentalities of interstate commerce and/or of the
23
     mails, engaged and participated in a continuous course of conduct designed to falsify the Company’s
24
     press releases, public statements made in conference calls, and periodic and current reports filed with the
25
     SEC.
26
            188.    The Individual Defendants employed devices, schemes and artifices to defraud while in
27
     possession of adverse, material, non-public information and engaged in acts, practices and a course of
28
                                                       47
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 49 of 55



 1
     conduct that included the making of, or participation in the making of, untrue and/or misleading
 2
     statements of material facts and/or omitting to state material facts necessary in order to make the
 3
     statements made about NVIDIA not misleading.
 4
            189.    The Individual Defendants, as top executives and directors of the Company, are liable as
 5
     direct participants in the wrongs complained of herein. Through their positions of control and authority
 6
     as directors and officers of the Company, the Individual Defendants were able to and did control the
 7
     conduct complained of herein and the content of the public statements disseminated by NVIDIA. The
 8
     Individual Defendants acted with scienter during the Relevant Period, in that they either had actual
 9
     knowledge of the schemes and the misrepresentations and/or omissions of material facts set forth herein,
10
     or acted with reckless disregard for the truth in that they failed to ascertain and to disclose the true facts,
11
     even though such facts were available to them. The Individual Defendants were the top executives of the
12
     Company, or received direct briefings from them, and were therefore directly responsible for the
13
     schemes set forth herein and for the false and misleading statements and/or omissions disseminated to
14
     the public through press releases, conference calls, and filings with the SEC.
15
            190.    In addition to each of the Individual Defendants approving the issuance of the
16
     Company’s false and misleading statements while they were serving as a senior executive and/or
17
     director of the Company, made and signed the Company’s Form 10-K filed with the SEC during the
18
     Relevant Period.
19
            191.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the
20
     Exchange Act, and Rule 10b-5 promulgated thereunder.
21
            192.    Plaintiff on behalf of NVIDIA has no adequate remedy at law.
22
                                                   THIRD CLAIM
23
                Against Individual Defendants for Violations of Section 20(a) of the Exchange Act
24
            193.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
25
     above, as though fully set forth herein.
26
            194.    The Individual Defendants, by virtue of their positions with NVIDIA and their specific
27
     acts, were, at the time of the wrongs alleged herein, controlling persons of NVIDIA and each of its
28
                                                        48
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 50 of 55



 1
     officers and directors who made the false and misleading statements alleged herein within the meaning
 2
     of § 20(a) of the Exchange Act. The Individual Defendants had the power and influence and exercised
 3
     the same to cause NVIDIA to engage in the illegal conduct and practices complained of herein.
 4
            195.    Plaintiff on behalf of NVIDIA has no adequate remedy at law.
 5
                                                FOURTH CLAIM
 6
                         Against Individual Defendants for Breach of Fiduciary Duties
 7
            196.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
 8
     above, as though fully set forth herein.
 9
            197.    Each Individual Defendant owed to the Company the duty to exercise candor, good faith,
10
     and loyalty in the management and administration of NVIDIA’s business and affairs.
11
            198.    Each of the Individual Defendants violated and breached his or her fiduciary duties of
12
     candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
13
            199.    The Individual Defendants’ conduct set forth herein was due to their intentional or
14
     reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual
15
     Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights
16
     and interests of NVIDIA.
17
            200.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an
18
     adequate system of oversight, disclosure controls and procedures, and internal controls.
19
            201.    In further breach of their fiduciary duties owed to NVIDIA, the Individual Defendants
20
     willfully or recklessly made and/or caused the Company to make false and misleading statements and
21
     omissions of material fact that failed to disclose, inter alia, that: : (1) NVIDIA’s GPU sales growth was
22
     significantly affected by the demand for GPUs for use in cryptocurrency related activities; (2) the
23
     Company had not mastered its inventory channel; (3) the Company was unable to adapt to the volatility
24
     of the cryptocurrency market; (4) while the price of cryptocurrencies fell, the Company continued to
25
     inject mid-range GPUs into the inventory channel, disguising stagnating cryptomining-related growth;
26
     (5) the increased supply of midrange GPUs to the inventory channel would foreseeably lead to 3 months
27
     of oversupply in the channel; and (6) the Company failed to maintain internal controls. As a result of
28
                                                       49
                                    Verified Shareholder Derivative Complaint
               Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 51 of 55



 1
     the foregoing, the Company’s public statements were materially false and misleading at all relevant
 2
     times.
 3
              202.   The Individual Defendants failed to correct and/or caused the Company to fail to rectify
 4
     any of the wrongs described herein or correct the false and misleading statements and omissions of
 5
     material fact referenced herein, rendering them personally liable to the Company for breaching their
 6
     fiduciary duties.
 7
              203.   In breach of their fiduciary duties, ten of the Individual Defendants engaged in lucrative
 8
     insider sales while the price of the Company’s common stock was artificially inflated due to the false
 9
     and misleading statements of material fact discussed herein. Moreover, while the price of the
10
     Company’s stock was artificially inflated, the Individual Defendants, in further breach of their fiduciary
11
     duties, caused the Company to engage in repurchasing over $1.1 billion worth of Company stock at
12
     artificially inflated prices.
13
              204.   The Individual Defendants had actual or constructive knowledge that the Company
14
     issued materially false and misleading statements, and they failed to correct the Company’s public
15
     statements. The Individual Defendants had actual knowledge of the misrepresentations and omissions of
16
     material facts set forth herein, or acted with reckless disregard for the truth, in that they failed to
17
     ascertain and to disclose such facts, even though such facts were available to them. Such material
18
     misrepresentations and omissions were committed knowingly or recklessly and for the purpose and
19
     effect of artificially inflating the price of the Company’s securities and disguising insider sales.
20
              205.   The Individual Defendants had actual or constructive knowledge that they had caused the
21
     Company to improperly engage in the fraudulent scheme set forth herein and to fail to maintain adequate
22
     internal controls. The Individual Defendants had actual knowledge that the Company was engaging in
23
     the fraudulent scheme set forth herein, and that internal controls were not adequately maintained, or
24
     acted with reckless disregard for the truth, in that they caused the Company to improperly engage in the
25
     fraudulent scheme and to fail to maintain adequate internal controls, even though such facts were
26
     available to them. Such improper conduct was committed knowingly or recklessly and for the purpose
27
     and effect of artificially inflating the price of the Company’s securities and engaging in insider sales.
28
                                                        50
                                     Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 52 of 55



 1
     The Individual Defendants, in good faith, should have taken appropriate action to correct the schemes
 2
     alleged herein and to prevent them from continuing to occur.
 3
            206.    These actions were not a good-faith exercise of prudent business judgment to protect and
 4
     promote the Company’s corporate interests.
 5
            207.    As a direct and proximate result of the Individual Defendants’ breaches of their fiduciary
 6
     obligations, NVIDIA has sustained and continues to sustain significant damages. As a result of the
 7
     misconduct alleged herein, the Individual Defendants are liable to the Company.
 8
            208.    Plaintiff on behalf of NVIDIA has no adequate remedy at law.
 9
                                                  FIFTH CLAIM
10
                             Against Individual Defendants for Unjust Enrichment
11
            209.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
12
     above, as though fully set forth herein.
13
            210.    By their wrongful acts, violations of law, and false and misleading statements and
14
     omissions of material fact that they made and/or caused to be made, the Individual Defendants were
15
     unjustly enriched at the expense of, and to the detriment of, NVIDIA.
16
            211.    The Individual Defendants either benefitted financially from the improper conduct and
17
     their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and
18
     misleading statements, or received bonuses, stock options, or similar compensation from NVIDIA that
19
     was tied to the performance or artificially inflated valuation of NVIDIA, or received compensation that
20
     was unjust in light of the Individual Defendants’ bad faith conduct.
21
            212.    Plaintiff, as a shareholder and a representative of NVIDIA, seeks restitution from the
22
     Individual Defendants and seeks an order from this Court disgorging all profits—including from insider
23
     sales, benefits, and other compensation, including any performance-based or valuation-based
24
     compensation—obtained by the Individual Defendants due to their wrongful conduct and breach of their
25
     fiduciary duties.
26
            213.    Plaintiff on behalf of NVIDIA has no adequate remedy at law.
27

28
                                                       51
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 53 of 55



 1
                                                  SIXTH CLAIM
 2
                          Against Individual Defendants for Waste of Corporate Assets
 3
            214.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
 4
     above, as though fully set forth herein.
 5
            215.    As a further result of the foregoing, the Company will incur many millions of dollars of
 6
     legal liability and/or costs to defend unlawful actions, to engage in internal investigations, and to lose
 7
     financing from investors and business from future customers who no longer trust the Company and its
 8
     products.
 9
            216.    In addition, the Individual Defendants caused the Company to repurchase shares of its
10
     own common stock at artificially inflated prices, thereby wasting the Company’s assets.
11
            217.    As a result of the waste of corporate assets, the Individual Defendants are each liable to
12
     the Company.
13
            218.    Plaintiff on behalf of NVIDIA has no adequate remedy at law.
14
                                                PRAYER FOR RELIEF
15
            219.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all
16
     Individual Defendants as follows:
17
                    (a)     Declaring that Plaintiff may maintain this action on behalf of NVIDIA, and that
18
     Plaintiff is an adequate representative of the Company;
19
                    (b)     Declaring that the Individual Defendants have breached and/or aided and abetted
20
     the breach of their fiduciary duties to NVIDIA;
21
                    (c)     Determining and awarding to NVIDIA the damages sustained by it as a result of
22
     the violations set forth above from each of the Individual Defendants, jointly and severally, together
23
     with pre-judgment and post-judgment interest thereon;
24
                    (d)     Directing NVIDIA and the Individual Defendants to take all necessary actions to
25
     reform and improve its corporate governance and internal procedures to comply with applicable laws
26
     and to protect NVIDIA and its shareholders from a repeat of the damaging events described herein,
27
     including, but not limited to, putting forward for shareholder vote the following resolutions for
28
                                                       52
                                    Verified Shareholder Derivative Complaint
              Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 54 of 55



 1
     amendments to the Company’s Bylaws or Articles of Incorporation and the following actions as may be
 2
     necessary to ensure proper corporate governance policies:
 3
                          1. a proposal to strengthen the Board’s supervision of operations and develop and
 4
                 implement procedures for greater shareholder input into the policies and guidelines of the
 5
                 Board;
 6
                          2. a provision to permit the shareholders of NVIDIA to nominate at least six
 7
                 candidates for election to the Board; and
 8
                          3. a proposal to ensure the establishment of effective oversight of compliance with
 9
                 applicable laws, rules, and regulations.
10
                    (e)     Awarding NVIDIA restitution from the Individual Defendants, and each of them;
11
                    (f)     Awarding Plaintiff the costs and disbursements of this action, including
12
     reasonable attorneys’ and experts’ fees, costs, and expenses; and
13
                    (g)     Granting such other and further relief as the Court may deem just and proper.
14
                                          JURY TRIAL DEMANDED
15
     Plaintiff hereby demands a trial by jury.
16

17
     Dated: February 12, 2019                           Respectfully submitted,
18
                                                        THE ROSEN LAW FIRM, P.A.
19

20                                                      /s/Laurence M. Rosen
                                                        Laurence M. Rosen (SBN 219683)
21                                                      355 S. Grand Avenue, Suite 2450
                                                        Los Angeles, CA 90071
22                                                      Telephone: (213) 785-2610
                                                        Facsimile: (213) 226-4684
23
                                                        Email: lrosen@rosenlegal.com
24
                                                        Counsel for Plaintiff
25

26
27

28
                                                       53
                                    Verified Shareholder Derivative Complaint
DocuSign Envelope ID: 31161BA8-4634-4AE4-81AB-34C79FEBD4D0
                      Case 4:19-cv-00766-HSG Document 1 Filed 02/12/19 Page 55 of 55



                                                         VERIFICATION



                         I, Yuju Yang am the plaintiff in the within action. I have read the foregoing

                complaint and know the contents thereof. The allegations of the complaint are true of my

                personal knowledge, except as to the matters therein stated to be alleged on information

                and belief, and as to those matters I believe them to be true.

                         I declare under penalty of perjury under the laws of the United States that

                the foregoing is true and correct. Executed this _th day of February 2019.
                                                             2/12/2019




                                             _______________________________
                                                        Yuju Yang
